Exhibit 10.17

 

Loan No. V_30495

 

PREPARED OUTSIDE THE COMMONWEALTH OF VIRGINIA

 

PREPARED BY AND UPON
RECORDATION RETURN TO:

 

Dechert

30 Rockefeller Plaza

New York, New York 10112-2200

Attention: Paul A. Keenan, Esq.

 

 

RKB PENDER LLC, as grantor
(Borrower)

 

to

RICHARD W. KLEIN, JR., as trustee
(Trustee)

 

for the benefit of

 

JPMORGAN CHASE BANK, as beneficiary
(Lender)

 

--------------------------------------------------------------------------------

 

DEED OF TRUST AND
SECURITY AGREEMENT

 

--------------------------------------------------------------------------------

 

Dated: September 23, 2002

 

 

 

Location:

Pender Business Park

 

 

 

3922, 3924, 3926, & 3928 Pender Drive

 

 

 

Fairfax, VA 22030

 

 

 

 

 

 

County:

Fairfax County

 

 

 

--------------------------------------------------------------------------------


 

TABLE OF CONTENTS

 

 

 

Page

 

 

 

ARTICLE 1 - GRANTS OF SECURITY

 

1

Section 1.1.

PROPERTY CONVEYED

 

1

Section 1.2.

ASSIGNMENT OF RENTS

 

4

Section 1.3.

DEFINITION OF PERSONAL PROPERTY

 

4

Section 1.4.

PLEDGE OF MONIES HELD

 

4

 

 

 

 

ARTICLE 2 - DEBT AND OBLIGATIONS SECURED

 

4

Section 2.1.

DEBT

 

4

Section 2.2.

OTHER OBLIGATIONS

 

5

Section 2.3.

DEBT AND OTHER OBLIGATIONS

 

5

Section 2.4.

PAYMENTS

 

5

 

 

 

 

ARTICLE 3 - BORROWER COVENANTS

 

6

Section 3.1.

INCORPORATION BY REFERENCE

 

6

Section 3.2.

INSURANCE

 

6

Section 3.3.

PAYMENT OF TAXES, ETC

 

12

Section 3.4.

CONDEMNATION

 

13

Section 3.5.

USE AND MAINTENANCE OF PROPERTY

 

13

Section 3.6.

WASTE

 

14

Section 3.7.

COMPLIANCE WITH LAWS; ALTERATIONS

 

14

Section 3.8.

BOOKS AND RECORDS

 

14

Section 3.9.

PAYMENT FOR LABOR AND MATERIALS

 

16

Section 3.10.

PERFORMANCE OF OTHER AGREEMENTS

 

16

 

 

 

 

ARTICLE 4 - SPECIAL COVENANTS

 

16

Section 4.1.

PROPERTY USE

 

16

Section 4.2.

ERISA

 

16

Section 4.3.

SINGLE PURPOSE ENTITY

 

17

 

 

 

 

ARTICLE 5 - REPRESENTATIONS AND WARRANTIES

 

20

Section 5.1.

BORROWER’S REPRESENTATIONS

 

20

Section 5.2.

WARRANTY OF TITLE

 

20

Section 5.3.

STATUS OF PROPERTY

 

20

Section 5.4.

NO FOREIGN PERSON

 

21

Section 5.5.

SEPARATE TAX LOT

 

21

 

 

 

 

ARTICLE 6 - OBLIGATIONS AND RELIANCES

 

22

Section 6.1.

RELATIONSHIP OF BORROWER AND LENDER

 

22

Section 6.2.

NO RELIANCE ON LENDER

 

22

Section 6.3.

NO LENDER OBLIGATIONS

 

22

Section 6.4.

RELIANCE

 

22

 

 

 

 

ARTICLE 7 - FURTHER ASSURANCES

 

22

 

i

--------------------------------------------------------------------------------


 

Section 7.1.

RECORDING FEES

 

22

Section 7.2.

FURTHER ACTS

 

23

Section 7.3.

CHANGES IN TAX, DEBT CREDIT AND DOCUMENTARY STAMP LAWS

 

24

Section 7.4.

CONFIRMATION STATEMENT

 

24

Section 7.5.

SPLITTING OF SECURITY INSTRUMENT

 

24

Section 7.6.

REPLACEMENT DOCUMENTS

 

24

 

 

 

 

ARTICLE 8 - DUE ON SALE/ENCUMBRANCE

 

25

Section 8.1.

LENDER RELIANCE

 

25

Section 8.2.

NO SALE/ENCUMBRANCE

 

25

Section 8.3.

EXCLUDED AND PERMITTED TRANSFERS

 

26

Section 8.4.

NO IMPLIED FUTURE CONSENT

 

28

Section 8.5.

COSTS OF CONSENT

 

28

Section 8.6.

CONTINUING SEPARATENESS REQUIREMENTS

 

28

 

 

 

 

ARTICLE 9 - DEFAULT

 

28

Section 9.1.

EVENTS OF DEFAULT

 

28

Section 9.2.

DEFAULT INTEREST

 

30

 

 

 

 

ARTICLE 10 - RIGHTS AND REMEDIES

 

30

Section 10.1.

REMEDIES

 

30

Section 10.2.

RIGHT OF ENTRY

 

36

 

 

 

 

ARTICLE 11 - INDEMNIFICATION; SUBROGATION

 

36

Section 11.1.

GENERAL INDEMNIFICATION

 

36

Section 11.2.

ENVIRONMENTAL INDEMNIFICATION

 

37

Section 11.3.

DUTY TO DEFEND AND ATTORNEYS AND OTHER FEES AND EXPENSES

 

40

Section 11.4.

SURVIVAL OF INDEMNITIES

 

40

 

 

 

 

ARTICLE 12 - SECURITY AGREEMENT

 

40

Section 12.1.

SECURITY AGREEMENT

 

40

 

 

 

 

ARTICLE 13 - WAIVERS

 

41

Section 13.1.

MARSHALLING AND OTHER MATTERS

 

41

Section 13.2.

WAIVER OF NOTICE

 

42

Section 13.3.

SOLE DISCRETION OF LENDER

 

42

Section 13.4.

SURVIVAL

 

42

Section 13.5.

WAIVER OF TRIAL BY JURY

 

42

Section 13.6.

WAIVER OF AUTOMATIC OR SUPPLEMENTAL STAY

 

43

 

 

 

 

ARTICLE 14 - NOTICES

 

43

Section 14.1.

NOTICES

 

43

 

 

 

 

ARTICLE 15 - APPLICABLE LAW

 

44

Section 15.1.

GOVERNING LAW; JURISDICTION

 

44

Section 15.2.

USURY LAWS

 

44

 

ii

--------------------------------------------------------------------------------


 

Section 15.3.

PROVISIONS SUBJECT TO APPLICABLE LAW

 

45

 

 

 

 

ARTICLE 16 - SECONDARY MARKET

 

45

Section 16.1.

TRANSFER OF LOAN

 

45

 

 

 

 

ARTICLE 17 - COSTS

 

45

Section 17.1.

PERFORMANCE AT BORROWER’S EXPENSE

 

45

Section 17.2.

ATTORNEY’S FEES FOR ENFORCEMENT

 

45

 

 

 

 

ARTICLE 18 - DEFINITIONS

 

46

Section 18.1.

GENERAL DEFINITIONS

 

46

 

 

 

 

ARTICLE 19 - MISCELLANEOUS PROVISIONS

 

46

Section 19.1.

NO ORAL CHANGE

 

46

Section 19.2.

LIABILITY

 

46

Section 19.3.

INAPPLICABLE PROVISIONS

 

46

Section 19.4.

HEADINGS, ETC

 

46

Section 19.5.

DUPLICATE ORIGINALS; COUNTERPARTS

 

46

Section 19.6.

NUMBER AND GENDER

 

47

Section 19.7.

SUBROGATION

 

47

Section 19.8.

ENTIRE AGREEMENT

 

47

 

 

 

 

ARTICLE 20 - TRUSTEE

 

47

 

 

 

ARTICLE 21 - SPECIAL STATE OF VIRGINIA PROVISIONS

 

48

 

iii

--------------------------------------------------------------------------------


 

Index of Defined Terms

 

ADA

 

14

Applicable Laws

 

14

attorneys

 

37

attorneys’ fees

 

46

Bankruptcy Code

 

2

Borrower

 

1, 46

Business Day

 

44

Collateral

 

41

counsel fees

 

46

Debt

 

4

Default Rate

 

30

Environmental Indemnity

 

6

Environmental Law

 

38, 39

Environmental Lien

 

39

ERISA

 

16

Escrow Agreement

 

3

Event

 

45

Event of Default

 

28

Exculpated Portion

 

36

fees and expenses

 

37

Guarantor

 

18

Hazardous Substances

 

39

Improvements

 

1

Indemnified Parties

 

39

Insurance Premiums

 

8

Insured Casualty

 

10

Intangibles

 

3

Investor

 

45

Land

 

1

Lease

 

2

Leases

 

2

legal fees

 

46

Lender

 

1, 46

Loan

 

27

Loan Documents

 

6

Losses

 

39

Note

 

1, 46

Obligations

 

5

Original Principals

 

26

Other Charges

 

12

Other Loan Documents

 

6

Other Obligations

 

5

 

1

--------------------------------------------------------------------------------


 

Permitted Exceptions

 

20

person

 

46

Personal Property

 

4

Policies

 

8

Policy

 

8

Property

 

1, 46

Qualified Insurer

 

8

Rating Agency

 

45

Release

 

40

Remediation

 

40

Rents

 

2

Securities

 

45

Security Instrument

 

1

Taxes

 

12

Trustee

 

1

Uniform Commercial Code

 

2

 

2

--------------------------------------------------------------------------------


 

THIS DEED OF TRUST AND SECURITY AGREEMENT (this “Security Instrument”) is made
as of the 23rd day of September, 2002, by RKB PENDER LLC, a Delaware limited
liability company, having its principal place of business at c/o Republic
Properties Corporation, 1280 Maryland Avenue, S.W., Suite 280, Washington, D.C.
20024 (“Borrower”), to RICHARD W. KLEIN, JR., an individual, having an address
at 9404 Ludgate Drive, Alexandria, VA 22309 (“Trustee”), for the benefit of
JPMORGAN CHASE BANK, a New York banking corporation, having its principal place
of business at 270 Park Avenue, New York, New York 10017, as beneficiary
(“Lender”).

 

RECITALS:

 

Borrower by its Fixed Rate Note of even date herewith given to Lender is
indebted to Lender in the principal sum of $21,500,000.00 in lawful money of the
United States of America (such Fixed Rate Note, together with all extensions,
renewals, modifications, substitutions and amendments thereof, shall
collectively be referred to as the “Note”), with interest from the date thereof
at the rates set forth in the Note, principal and interest to be payable in
accordance with the terms and conditions provided in the Note, and with a final
maturity date of October 1, 2009.

 

Borrower desires to secure the payment of the Debt (as defined in Article 2) and
the performance of all of its obligations under the Note and the Other
Obligations (as defined in Article 2).

 

ARTICLE 1 - GRANTS OF SECURITY

 

Section 1.1.                                   PROPERTY CONVEYED.  Borrower does
hereby irrevocably, unconditionally and absolutely, grant, bargain, sell,
pledge, enfeoff, assign, warrant, transfer and convey to Trustee (with power of
sale) in trust for the purposes herein set forth, the following property,
rights, interests and estates now owned, or hereafter acquired, by Borrower
(collectively, the “Property”):

 

(a)                                  Land. The real property described in
Exhibit A attached hereto and made a part hereof (collectively, the “Land”),
together with additional lands, estates and development rights hereafter
acquired by Borrower for use in connection with the development, ownership or
occupancy of such real property, and all additional lands and estates therein
which may, from time to time, by supplemental deed of trust or otherwise be
expressly made subject to the lien of this Security Instrument;

 

(b)                                 Improvements.  The buildings, structures,
fixtures, additions, accessions, enlargements, extensions, modifications,
repairs, replacements and improvements now or hereafter erected or located on
the Land (the “Improvements”);

 

(c)                                  Easements.  All easements, rights-of-way or
use, rights, strips and gores of land, streets, ways, alleys, passages, sewer
rights, water, water courses, water rights and powers, air rights and
development rights, and all estates, rights, titles, interests, privileges,
liberties, servitudes, tenements, hereditaments and appurtenances of any nature
whatsoever, in any way now or hereafter belonging, relating or pertaining to the
Land and the Improvements and the reversion and reversions, remainder and
remainders, and all land lying in the bed of any street, road or avenue, opened
or proposed, in front of

 

--------------------------------------------------------------------------------


 

or adjoining the Land, to the center line thereof and all the estates, rights,
titles, interests, dower and rights of dower, curtesy and rights of curtesy,
property, possession, claim and demand whatsoever, both at law and in equity, of
Borrower of, in and to the Land and the Improvements and every part and parcel
thereof, with the appurtenances thereto;

 

(d)                                 Fixtures and Personal Property.  All
machinery, equipment, goods, inventory, consumer goods, fixtures (including, but
not limited to, all heating, air conditioning, plumbing, lighting,
communications and elevator fixtures) and other property of every kind and
nature whatsoever owned by Borrower, or in which Borrower has or shall have an
interest, now or hereafter located upon the Land and the Improvements, or
appurtenant thereto, and usable in connection with the present or future use,
maintenance, enjoyment, operation and occupancy of the Land and the Improvements
and all building equipment, materials and supplies of any nature whatsoever
owned by Borrower, or in which Borrower has or shall have an interest, now or
hereafter located upon the Land and the Improvements, or appurtenant thereto, or
usable in connection with the present or future operation and occupancy of the
Land and the Improvements, and the right, title and interest of Borrower in and
to any of the Personal Property (as hereinafter defined) which may be subject to
any security interests, as defined in the Uniform Commercial Code, as adopted
and enacted by the state or states where any of the Property is located (the
“Uniform Commercial Code”), superior in lien to the lien of this Security
Instrument and all proceeds and products of the above;

 

(e)                                  Leases and Rents.  All leases and other
agreements affecting the use, enjoyment or occupancy of the Land and the
Improvements heretofore or hereafter entered into, whether before or after the
filing by or against Borrower of any petition for relief under 11 U.S.C. § 101
et seq., as the same may be amended from time to time (the “Bankruptcy Code”)
(individually, a “Lease”; collectively, the “Leases”) and all right, title and
interest of Borrower, its successors and assigns therein and thereunder,
including, without limitation, cash or securities deposited thereunder to secure
the performance by the lessees of their obligations thereunder and all rents
(including all tenant security and other deposits), additional rents, revenues,
issues and profits (including all oil and gas or other mineral royalties and
bonuses) from the Land and the Improvements whether paid or accruing before or
after the filing by or against Borrower of any petition for relief under the
Bankruptcy Code (collectively the “Rents”) and all proceeds from the sale or
other disposition of the Leases and the right to receive and apply the Rents to
the payment of the Debt;

 

(f)                                    Condemnation Awards.  All awards or
payments, including interest thereon, which may heretofore and hereafter be made
with respect to the Property, whether from the exercise of the right of eminent
domain (including but not limited to any transfer made in lieu of or in
anticipation of the exercise of the right), or for a change of grade, or for any
other injury to or decrease in the value of the Property;

 

(g)                                 Insurance Proceeds.  All proceeds of and any
unearned premiums on any insurance policies covering the Property, including,
without limitation, the right to receive and apply the proceeds of any
insurance, judgments, or settlements made in lieu thereof, for damage to the
Property;

 

2

--------------------------------------------------------------------------------


 

(h)                                 Tax Certiorari.  All refunds, rebates or
credits in connection with a reduction in real estate taxes and assessments
charged against the Property as a result of tax certiorari or any applications
or proceedings for reduction;

 

(i)                                     Conversion.  All proceeds of the
conversion, voluntary or involuntary, of any of the foregoing including, without
limitation, proceeds of insurance and condemnation awards, into cash or
liquidation claims;

 

(j)                                     Rights.  The right, in the name and on
behalf of Borrower, to appear in and defend any action or proceeding brought
with respect to the Property and to commence any action or proceeding to protect
the interest of Trustee and/or Lender in the Property;

 

(k)                                  Agreements.  All agreements (including,
without limitation, that certain Escrow Agreement, dated as of September 23,
2002, among Pender Office L.L.C., Borrower and Tri-State Commercial
Closings, Inc., together with any funds deposited or to be deposited in
accordance therewith), contracts (including purchase, sale, option, right of
first refusal and other contracts pertaining to the Property), certificates,
instruments, franchises, permits, licenses, approvals, consents, plans,
specifications and other documents, now or hereafter entered into, and all
rights therein and thereto, respecting or pertaining to the use, occupation,
construction, management or operation of the Property (including any
Improvements or respecting any business or activity conducted on the Land and
any part thereof) and all right, title and interest of Borrower therein and
thereunder, including, without limitation, the right, upon the happening of any
default hereunder, to receive and collect any sums payable to Borrower
thereunder;

 

(l)                                     Trademarks.  All tradenames, trademarks,
servicemarks, logos, copyrights, goodwill, books and records and all other
general intangibles relating to or used in connection with the operation of the
Property;

 

(m)                               Accounts.  All accounts, accounts receivable,
escrows (including, without limitation, all escrows, deposits, reserves and
impounds established pursuant to that certain Escrow Agreement for Reserves and
Impounds of even date herewith between Borrower and Lender; hereinafter, the
“Escrow Agreement”), documents, instruments, chattel paper, claims, reserves
(including deposits) representations, warranties and general intangibles, as one
or more of the foregoing terms may be defined in the Uniform Commercial Code,
and all contract rights, franchises, books, records, plans, specifications,
permits, licenses (to the extent assignable), approvals, actions, choses,
claims, suits, proofs of claim in bankruptcy and causes of action which now or
hereafter relate to, are derived from or are used in connection with the
Property, or the use, operation, maintenance, occupancy or enjoyment thereof or
the conduct of any business or activities thereon (hereinafter collectively
called the “Intangibles”); and

 

(n)                                 Other Rights.  Any and all other rights of
Borrower in and to the Property and any accessions, renewals, replacements and
substitutions of all or any portion of the Property and all proceeds derived
from the sale, transfer, assignment or financing of the Property or any portion
thereof.

 

3

--------------------------------------------------------------------------------


 

Section 1.2.                                   ASSIGNMENT OF RENTS.  Borrower
hereby absolutely and unconditionally assigns to Lender Borrower’s right, title
and interest in and to all current and future Leases and Rents; it being
intended by Borrower that this assignment constitutes a present, absolute and
unconditional assignment and not an assignment for additional security only.
Nevertheless, subject to the terms of this Section 1.2 and the terms and
conditions of that certain Assignment of Rents and Leases, of even date herewith
between Borrower and Lender, Lender grants to Borrower a revocable license to
collect and receive the Rents. Borrower shall hold the Rents, or a portion
thereof sufficient to discharge all current sums due on the Debt, for use in the
payment of such sums.

 

Section 1.3.                                   DEFINITION OF PERSONAL PROPERTY.
 For purposes of this Security Instrument, (a) the Property identified in
Subsections 1.1(d) through 1.1(n), inclusive, shall be collectively referred to
herein as the “Personal Property,” and (b) the Property identified in
Subsection 1.1(d) shall be referred to herein as the “Tangible Personal
Property”.

 

Section 1.4.                                   PLEDGE OF MONIES HELD. Borrower
hereby pledges to Lender any and all monies now or hereafter held by Lender,
including, without limitation, any sums deposited in the Funds (as defined in
the Escrow Agreement), all insurance proceeds described in Section 3.2 and
condemnation awards or payments described in Section 3.4, as additional security
for the Obligations until expended or applied as provided in this Security
Instrument.

 

CONDITIONS TO GRANT

 

TO HAVE AND TO HOLD the above granted and described Property unto and to the use
and benefit of Trustee, and the successors and assigns of Trustee, forever;

 

PROVIDED, HOWEVER, these presents are upon the express condition that, if
Borrower shall well and truly pay to Lender the Debt at the time and in the
manner provided in the Note and this Security Instrument, shall well and truly
perform the Other Obligations as set forth in this Security Instrument and shall
well and truly abide by and comply with each and every covenant and condition
set forth herein and in the Note, these presents and the estate hereby granted
shall cease, terminate and be void; provided however, that Borrower’s obligation
to indemnify and hold harmless Lender pursuant to the provisions hereof with
respect to matters relating to any period of time during which this Security
Instrument was in effect shall survive any such payment or release.

 

ARTICLE 2 - DEBT AND OBLIGATIONS SECURED

 

Section 2.1.                                   DEBT.  This Security Instrument
and the grants, assignments and transfers made in Article 1 are given for the
purpose of securing the following, in such order of priority as Lender may
determine in its sole discretion (the “Debt”):

 

(a)                                  the payment of the indebtedness evidenced
by the Note in lawful money of the United States of America;

 

(b)                                 the payment of interest, default interest,
late charges and other sums, as provided in the Note, this Security Instrument
or the Other Loan Documents (as hereinafter defined);

 

4

--------------------------------------------------------------------------------


 

(c)                                  the payment of all other moneys agreed or
provided to be paid by Borrower in the Note, this Security Instrument or the
Other Loan Documents;

 

(d)                                 the payment of all sums advanced pursuant to
this Security Instrument to protect and preserve the Property and the lien and
the security interest created hereby; and

 

(e)                                  the payment of all sums advanced and costs
and expenses incurred by Lender in connection with the Debt or any part thereof,
any renewal, extension, or change of or substitution for the Debt or any part
thereof, or the acquisition or perfection of the security therefor, whether made
or incurred at the request of Borrower or Lender.

 

Section 2.2.                                   OTHER OBLIGATIONS.  This Security
Instrument and the grants, assignments and transfers made in Article 1 are also
given for the purpose of securing the following (the “Other Obligations”):

 

(a)                                  the performance of all other obligations of
Borrower contained herein;

 

(b)                                 the performance of each obligation of
Borrower contained in any other agreement given by Borrower to Lender which is
for the purpose of further securing the obligations secured hereby, and any
amendments, modifications and changes thereto; and

 

(c)                                  the performance of each obligation of
Borrower contained in any renewal, extension, amendment, modification,
consolidation, change of, or substitution or replacement for, all or any part of
the Note, this Security Instrument or the Other Loan Documents.

 

Section 2.3.                                   DEBT AND OTHER OBLIGATIONS.
 Borrower’s obligations for the payment of the Debt and the performance of the
Other Obligations shall be referred to collectively herein as the “Obligations.”

 

Section 2.4.                                   PAYMENTS.  Unless payments are
made in the required amount in immediately available funds at the place where
the Note is payable, remittances in payment of all or any part of the Debt shall
not, regardless of any receipt or credit issued therefor, constitute payment
until the required amount is actually received by Lender in funds immediately
available at the place where the Note is payable (or any other place as Lender,
in Lender’s sole discretion, may have established by delivery of written notice
thereof to Borrower) and shall be made and accepted subject to the condition
that any check or draft may be handled for collection in accordance with the
practice of the collecting bank or banks. Acceptance by Lender of any payment in
an amount less than the amount then due shall be deemed an acceptance on account
only, and the failure to pay the entire amount then due shall be and continue to
be an Event of Default (as hereinafter defined).

 

5

--------------------------------------------------------------------------------


 

ARTICLE 3 - BORROWER COVENANTS

 

Borrower covenants and agrees that:

 

Section 3.1.                                   INCORPORATION BY REFERENCE.  All
the covenants, conditions and agreements contained in (a) the Note, and (b) all
and any of the documents other than the Note or this Security Instrument now or
hereafter executed by Borrower and/or others and by or in favor of Lender in
connection with the creation of the Obligations, the payment of any other sums
owed by Borrower to Lender or the performance of any Obligations (collectively
the “Other Loan Documents”), are hereby made a part of this Security Instrument
to the same extent and with the same force as if fully set forth herein. The
term “Loan Documents”as used herein shall individually and collectively refer to
the Note, this Security Instrument and the Other Loan Documents; provided,
however, that notwithstanding any provision of this Security Instrument to the
contrary, the Obligations of the Borrower under that certain Environmental
Indemnity Agreement of even date herewith executed by Borrower in favor of
Lender (the “Environmental Indemnity”) shall not be deemed or construed to be
secured by this Security Instrument or otherwise restricted or affected by the
foreclosure of the lien hereof or any other exercise by Lender of its remedies
hereunder or under any other Loan Document, such Environmental Indemnity being
intended by the signatories thereto to be its (or their) unsecured obligation.

 

Section 3.2.                                   INSURANCE.

 

(a)                                  Borrower shall obtain and maintain, and
shall pay all premiums in accordance with Subsection 3.2(b) below for, insurance
for Borrower and the Property providing at least the following coverages:

 

(i)                                     comprehensive all risk insurance
(including, without limitation, riot and civil commotion, vandalism, malicious
mischief, water, fire, burglary and theft and without any exclusion for
terrorism) on the Improvements and the Personal Property and in each case (A) in
an amount equal to 100% of the “Full Replacement Cost,” which for purposes of
this Security Instrument shall mean actual replacement value (exclusive of costs
of excavations, foundations, underground utilities and footings) with a waiver
of depreciation; (B) containing an agreed amount endorsement with respect to the
Improvements and Tangible Personal Property waiving all co-insurance provisions;
(C) providing that the deductible shall not exceed the lesser of $10,000.00 or
one percent (1%) of the face value of the policy; and (D) containing Demolition
Costs, Increased Cost of Construction and “Ordinance or Law Coverage” or
“Enforcement” endorsements in amounts satisfactory to Lender if any of the
Improvements or the use of the Property shall at any time constitute legal
non-conforming structures or uses or the ability to rebuild the Improvements is
restricted or prohibited. The Full Replacement Cost may be redetermined from
time to time by an appraiser or contractor designated and paid by Lender or by
an engineer or appraiser in the regular employ of the insurer. No omission on
the part of Lender to request any such appraisals shall relieve Borrower of any
of its obligations under this Subsection;

 

(ii)                                  comprehensive general liability insurance
against claims for personal injury, bodily injury, death or property damage
occurring upon, in or about the Property, such insurance (A) to be on the
so-called “occurrence” form with a combined single limit of not less than
$1,000,000.00 and not less than

 

6

--------------------------------------------------------------------------------


 

$3,000,000.00 if the Property has one or more elevators, as well as liquor
liability insurance in a minimum amount of $2,000,000.00 if any part of the
Property is covered by a liquor license and an aggregate coverage limit
acceptable to Lender; (B) to continue at not less than the aforesaid limit until
required to be changed by Lender in writing by reason of changed economic
conditions making such protection inadequate; (C) to cover at least the
following hazards: (1) premises and operations; (2) products and completed
operations on an “if any” basis; (3) independent contractors; (4) blanket
contractual liability for all written and oral contracts; (5) contractual
liability covering the indemnities contained in Article 11 hereof to the extent
the same is available; and (D) to be without deductible;

 

(iii)                               business income insurance (A) with loss
payable to Lender; (B) covering losses of income and Rents derived from the
Property resulting from any risk or casualty required to be insured pursuant to
Section 3.2(a)(i); (C) containing an extended period of indemnity endorsement
which provides that after the physical loss to the Improvements and Tangible
Personal Property has been repaired, the continued loss of income will be
insured until such income either returns to the same level it was at prior to
the loss, or the expiration of eighteen (18) months from the date of the loss,
whichever first occurs, and notwithstanding that the policy may expire prior to
the end of such period; and (D) in an amount equal to 100% of the projected
gross income from the Property for a period of eighteen (18) months. The amount
of such business income insurance shall be determined by Lender prior to the
date hereof and at least once each year thereafter based on Borrower’s
reasonable estimate of the gross income from the Property for the succeeding
eighteen (18) month period. All insurance proceeds payable to Lender pursuant to
this Subsection 3.2(a) shall be held by Lender and shall be applied to the
obligations secured hereunder from time to time due and payable hereunder and
under the Note; provided, however, that nothing herein contained shall be deemed
to relieve Borrower of its obligations to pay the obligations secured hereunder
on the respective dates of payment provided for in the Note except to the extent
such amounts are actually paid out of the proceeds of such business income
insurance;

 

(iv)                              at all times during which structural
construction, repairs or alterations are being made with respect to the
Improvements: (A) owner’s contingent or protective liability insurance covering
claims not covered by or under the terms or provisions of the above mentioned
commercial general liability insurance policy; and (B) the insurance provided
for in Subsection 3.2(a)(i) written in a so-called builder’s risk completed
value form (1) on a non-reporting basis, (2) against all risks insured against
pursuant to Subsection 3.2(a)(i), (3) including permission to occupy the
Property, and (4) with an agreed amount endorsement waiving co-insurance
provisions;

 

(v)                                 workers’ compensation, subject to the
statutory limits of the state in which the Property is located, and employer’s
liability insurance with a limit of at least $1,000,000.00 per accident and per
disease per employee, and $1,000,000.00 for disease aggregate in respect of any
work or operations on or

 

7

--------------------------------------------------------------------------------


 

about the Property, or in connection with the Property or its operation (if
applicable);

 

(vi)                              comprehensive boiler and machinery insurance
(without exclusion for explosion), if applicable, in amounts as shall be
reasonably required by Lender and covering all boilers or other pressure
vessels, machinery and equipment located at or about the Property (including,
without limitation, electrical equipment, sprinkler systems, heating and air
conditioning equipment, refrigeration equipment and piping);

 

(vii)                           flood hazard insurance if any portion of the
Improvements is currently or at any time in the future located in a federally
designated “special flood hazard area,” flood hazard insurance in an amount
equal to the lesser of (a) the outstanding principal balance of the Note,
(b) the Full Replacement Cost, or (c) the maximum amount of such insurance
available under the National Flood Insurance Act of 1968, the Flood Disaster
Protection Act of 1973 or the National Flood Insurance Reform Act of 1994, as
each may be amended; and

 

(viii)                        such other insurance and in such amounts as Lender
from time to time may reasonably request against such other insurable hazards
which at the time are commonly insured against for property similar to the
Property located in or around the region in which the Property is located,
including, without limitation, earthquake insurance (in the event the Property
is located in an area with a high degree of seismic activity), sinkhole
insurance, mine subsidence insurance and environmental insurance.

 

(b)                                 All insurance provided for in
Subsection 3.2(a) hereof shall be obtained under valid and enforceable policies
(the “Policies” or in the singular, the “Policy”), in such forms and, from time
to time after the date hereof, in such amounts as may from time to time be
satisfactory to Lender, issued by financially sound and responsible insurance
companies authorized to do business in the state in which the Property is
located as admitted or unadmitted carriers which, in either case, have been
approved by Lender and which have a claims paying ability rating of AA or better
issued by Standard & Poor’s Ratings Group or with a claims paying ability rating
otherwise acceptable to Lender (each such insurer shall be referred to below as
a “Qualified Insurer”). Such Policies shall not be subject to invalidation due
to the use or occupancy of the Property for purposes more hazardous than the use
of the Property at the time such Policies were issued. Not less than thirty (30)
days prior to the expiration dates of the Policies theretofore furnished to
Lender pursuant to Subsection 3.2(a), certified copies of the Policies marked
“premium paid” or accompanied by evidence satisfactory to Lender of payment of
the premiums due thereunder (the “Insurance Premiums”), shall be delivered by
Borrower to Lender; provided, however, that in the case of renewal Policies,
Borrower may furnish Lender with binders therefor to be followed by the original
Policies when issued.

 

(c)                                  Borrower shall not obtain (i) separate
insurance concurrent in form or contributing in the event of loss with that
required in Subsection 3.2(a) to be furnished

 

8

--------------------------------------------------------------------------------


 

by, or which may be reasonably required to be furnished by, Borrower, or
(ii) any umbrella or blanket liability or casualty Policy unless, in each case,
Lender’s interest is included therein as provided in this Security Instrument
and such Policy is issued by a Qualified Insurer. If Borrower obtains separate
insurance or an umbrella or a blanket Policy, Borrower shall notify Lender of
the same and shall cause certified copies of each Policy to be delivered as
required in Subsection 3.2(a). Any blanket insurance Policy shall specifically
allocate to the Property the amount of coverage from time to time required
hereunder (except in the case of the liability insurance) and shall otherwise
provide the same protection as would a separate Policy insuring only the
Property in compliance with the provisions of Subsection 3.2(a).

 

(d)                                 All Policies of insurance provided for or
contemplated by Subsection 3.2(a) shall name Lender, its successors and assigns,
including any servicers, trustees or other designees of Lender, and Borrower as
the insured or additional insured, as their respective interests may appear, and
in the case of property damage, boiler and machinery, and flood insurance, shall
contain a so-called New York standard non-contributing Lender clause in favor of
Lender providing that the loss thereunder shall be payable to Lender.

 

(e)                                  All Policies of insurance provided for in
Subsection 3.2(a) shall contain clauses or endorsements to the effect that:

 

(i)                                     no act or negligence of Borrower, or
anyone acting for Borrower, or of any tenant under any Lease or other occupant,
or failure to comply with the provisions of any Policy which might otherwise
result in a forfeiture of the insurance or any part thereof, shall in any way
affect the validity or enforceability of the insurance insofar as Lender is
concerned;

 

(ii)                                  the Policy shall not be materially changed
(other than to increase the coverage provided on the Property thereby) or
canceled without at least thirty (30) days’ prior written notice to Lender and
any other party named therein as an insured;

 

(iii)                               each Policy shall provide that the issuers
thereof shall give written notice to Lender if the Policy has not been renewed
thirty (30) days prior to its expiration; and

 

(iv)                              Lender shall not be liable for any Insurance
Premiums thereon or subject to any assessments thereunder.

 

(f)                                    Borrower shall furnish to Lender within
ten (10) calendar days after Lender’s request therefor, a statement certified by
Borrower or a duly authorized officer of Borrower of the amounts of insurance
maintained in compliance herewith, of the risks covered by such insurance and of
the insurance company or companies which carry such insurance and, if requested
by Lender, verification of the adequacy of such insurance by an independent
insurance broker or appraiser acceptable to Lender.

 

9

--------------------------------------------------------------------------------


 

(g)                                 If at any time Lender is not in receipt of
written evidence that all insurance required hereunder is in full force and
effect, Lender shall have the right but not the obligation, without notice to
Borrower, to take such action as Lender deems necessary to protect its interest
in the Property, including, without limitation, the obtaining of such insurance
coverage as Lender in its sole discretion deems appropriate, and all expenses
incurred by Lender in connection with such action or in obtaining such insurance
and keeping it in effect shall be paid by Borrower to Lender upon demand and
until paid shall be secured by this Security Instrument and shall bear interest
at the Default Rate (as hereinafter defined).

 

(h)                                 If the Property shall be damaged or
destroyed, in whole or in part, by fire or other casualty, Borrower shall give
prompt notice thereof to Lender.

 

(i)                                     In case of loss covered by Policies,
Lender may either (1) settle and adjust any claim without the consent of
Borrower if an Event of Default then exists (or if an Event of Default does not
then exist, Lender shall have the right to approve any settlement or adjustment
of the insurance claim that Borrower desires to agree to if the loss is more
than $100,000.00, provided that such consent shall not be unreasonably
withheld), or (2) allow Borrower to agree with the insurance company or
companies on the amount to be paid upon the loss; provided, that Borrower may
adjust losses aggregating not in excess of $100,000.00 if such adjustment is
carried out in a competent and timely manner, and provided that in any case
Lender shall and is hereby authorized to collect and receive any such insurance
proceeds; and the expenses incurred by Lender in the adjustment and collection
of insurance proceeds shall become part of the Debt and be secured hereby and
shall be reimbursed by Borrower to Lender upon demand (unless deducted by and
reimbursed to Lender from such proceeds).

 

(ii)                                  In the event of any insured damage to or
destruction of the Property or any part thereof (herein called an “Insured
Casualty”), if (A) less than 50% of the total floor area of the Improvements has
been damaged, destroyed or rendered unusable as a result of such Insured
Casualty and in the reasonable judgment of Lender, the Property can be restored
within six (6) months after insurance proceeds are made available and at least
six (6) months prior to the Maturity Date (as defined in the Note) to an
economic unit not less valuable (including an assessment by Lender of the impact
of the termination of any Leases due to such Insured Casualty) and not less
useful than the same was prior to the Insured Casualty, and after such
restoration will adequately secure the outstanding balance of the Debt, and
(B) no Event of Default (hereinafter defined) shall have occurred and be then
continuing, then the proceeds of insurance shall be applied to reimburse
Borrower for the cost of restoring, repairing, replacing or rebuilding the
Property or part thereof subject to Insured Casualty, as provided below; and
Borrower hereby covenants and agrees forthwith to commence and diligently to
prosecute such restoring, repairing, replacing or rebuilding; provided, however,
in any event Borrower shall pay all costs (and if required by Lender, Borrower
shall deposit the total thereof with Lender in advance) of such restoring,

 

10

--------------------------------------------------------------------------------


 

repairing, replacing or rebuilding in excess of the net proceeds of insurance
made available pursuant to the terms hereof.

 

(iii)                               Except as provided above, the proceeds of
insurance collected upon any Insured Casualty shall, at the option of Lender in
its sole discretion, be applied to the payment of the Debt or applied to
reimburse Borrower for the cost of restoring, repairing, replacing or rebuilding
the Property or part thereof subject to the Insured Casualty, in the manner set
forth below. Any such application to the Debt shall not be considered a
voluntary prepayment requiring payment of the prepayment consideration provided
in the Note, and shall not reduce or postpone any payments otherwise required
pursuant to the Note, other than the final payment on the Note.

 

(iv)                              Regardless of whether proceeds of insurance,
if any, are made available to Borrower for the restoring, repairing, replacing
or rebuilding of the Property, Borrower hereby covenants to restore, repair,
replace or rebuild the same to be of at least equal value and of substantially
the same character as prior to such damage or destruction, all to be effected in
accordance with applicable law and plans and specifications approved in advance
by Lender.

 

(v)                                 If Borrower is entitled to reimbursement out
of insurance proceeds held by Lender, such proceeds shall be disbursed from time
to time upon Lender being furnished with (1) evidence satisfactory to it (which
evidence may include inspection[s] of the work performed) that the restoration,
repair, replacement and rebuilding covered by the disbursement has been
completed in accordance with plans and specifications approved by Lender,
(2) evidence satisfactory to it of the estimated cost of completion of the
restoration, repair, replacement and rebuilding, (3) funds, or, at Lender’s
option, assurances satisfactory to Lender that such funds are available,
sufficient in addition to the proceeds of insurance to complete the proposed
restoration, repair, replacement and rebuilding, and (4) such architect’s
certificates, waivers of lien, contractor’s sworn statements, title insurance
endorsements, bonds, plats of survey and such other evidences of cost, payment
and performance as Lender may reasonably require and approve; and Lender may, in
any event, require that all plans and specifications for such restoration,
repair, replacement and rebuilding be submitted to and approved by Lender prior
to commencement of work. With respect to disbursements to be made by Lender:
(A) no payment made prior to the final completion of the restoration, repair,
replacement and rebuilding shall exceed ninety percent (90%) of the value of the
work performed from time to time; (B) funds other than proceeds of insurance
shall be disbursed prior to disbursement of such proceeds; and (C) at all times,
the undisbursed balance of such proceeds remaining in the hands of Lender,
together with funds deposited for that purpose or irrevocably committed to the
satisfaction of Lender by or on behalf of Borrower for that purpose, shall be at
least sufficient in the reasonable judgment of Lender to pay for the cost of
completion of the restoration, repair, replacement or rebuilding, free and clear
of all liens or claims for lien and the costs described in
Subsection 3.2(h)(vi) below. Any surplus which may remain out of insurance

 

11

--------------------------------------------------------------------------------


 

proceeds held by Lender after payment of such costs of restoration, repair,
replacement or rebuilding shall be paid to any party entitled thereto. In no
event shall Lender assume any duty or obligation for the adequacy, form or
content of any such plans and specifications, nor for the performance, quality
or workmanship of any restoration, repair, replacement and rebuilding.

 

(vi)                              Notwithstanding anything to the contrary
contained herein, the proceeds of insurance reimbursed to Borrower in accordance
with the terms and provisions of this Security Instrument shall be reduced by
the reasonable costs (if any) incurred by Lender in the adjustment and
collection thereof and in the reasonable costs incurred by Lender of paying out
such proceeds (including, without limitation, reasonable attorneys’ fees and
costs paid to third parties for inspecting the restoration, repair, replacement
and rebuilding and reviewing the plans and specifications therefor).

 

Section 3.3.                                   PAYMENT OF TAXES. ETC.

 

(a)                                  Borrower shall pay all taxes, assessments,
water rates, sewer rents, governmental impositions, and other charges, including
without limitation, vault charges and license fees for the use of vaults, chutes
and similar areas adjoining the Land, now or hereafter levied or assessed or
imposed against the Property or any part thereof (the “Taxes”), all ground
rents, maintenance charges and similar charges, now or hereafter levied or
assessed or imposed against the Property or any part thereof (the “Other
Charges”), and all charges for utility services provided to the Property as same
become due and payable. Borrower will deliver to Lender, promptly upon Lender’s
request, evidence satisfactory to Lender that the Taxes, Other Charges and
utility service charges have been so paid or are not then delinquent. Borrower
shall not allow and shall promptly cause to be paid and discharged any lien or
charge whatsoever which may be or become a lien or charge against the Property.
Except to the extent sums sufficient to pay all Taxes and Other Charges have
been deposited with Lender in accordance with the terms of this Security
Instrument, Borrower shall furnish to Lender paid receipts for the payment of
the Taxes and Other Charges prior to the date the same shall become delinquent.

 

(b)                                 After prior written notice to Lender,
Borrower, at its own expense, may contest by appropriate legal proceeding,
promptly initiated and conducted in good faith and with due diligence, the
amount or validity or application in whole or in part of any of the Taxes,
provided that (i) no Event of Default has occurred and is continuing under the
Note, this Security Instrument or any of the Other Loan Documents, (ii) Borrower
is permitted to do so under the provisions of any other mortgage, deed of trust
or deed to secure debt affecting the Property, (iii) such proceeding shall
suspend the collection of the Taxes from Borrower and from the Property or
Borrower shall have paid all of the Taxes, (iv) such proceeding shall be
permitted under and be conducted in accordance with the provisions of any other
instrument to which Borrower is subject and shall not constitute a default
thereunder, (v) neither the Property nor any part thereof or interest therein
will be in danger of being sold, forfeited, terminated, canceled or lost,
(vi) Borrower shall have set aside and deposited with Lender adequate reserves
for the

 

12

--------------------------------------------------------------------------------


 

payment of the Taxes, together with all interest and penalties thereon, unless
Borrower has paid all of the Taxes, and (vii) if such Taxes have not been paid
in full, Borrower shall have furnished the security as may be required in the
proceeding, or as may be requested by Lender to insure the payment of any
contested Taxes, together with all interest and penalties thereon.

 

Section 3.4.                                 CONDEMNATION.  Borrower shall
promptly give Lender notice of the actual or threatened commencement of any
condemnation or eminent domain proceeding and shall deliver to Lender copies of
any and all papers served in connection with such proceedings. Lender is hereby
irrevocably appointed as Borrower’s attorney-in-fact, coupled with an interest,
with exclusive power to collect, receive and retain any award or payment for
said condemnation or eminent domain and to make any compromise or settlement in
connection with such proceeding, subject to the provisions of this Security
Instrument. Notwithstanding any taking by any public or quasi-public authority
through eminent domain or otherwise (including but not limited to any transfer
made in lieu of or in anticipation of the exercise of such taking), Borrower
shall continue to pay the Debt at the time and in the manner provided for its
payment in the Note and in this Security Instrument and the Debt shall not be
reduced until any award or payment therefor shall have been actually received
and applied by Lender, after the deduction of expenses of collection, to the
reduction or discharge of the Debt. Lender shall not be limited to the interest
paid on the award by the condemning authority but shall be entitled to receive
out of the award interest at the rate or rates provided herein or in the Note.
Borrower shall cause the award or payment made in any condemnation or eminent
domain proceeding, which is payable to Borrower, to be paid directly to Lender.
Lender may apply any award or payment to the reduction or discharge of the Debt
whether or not then due and payable (such application to be free from any
prepayment consideration provided in the Note, except that if an Event of
Default, or an event which with notice and/or the passage of time, or both,
would constitute an Event of Default, has occurred, then such application shall
be subject to the full prepayment consideration computed in accordance with the
Note). If the Property is sold, through foreclosure or otherwise, prior to the
receipt by Lender of the award or payment, Lender shall have the right, whether
or not a deficiency judgment on the Note shall have been sought, recovered or
denied, to receive the award or payment, or a portion thereof sufficient to pay
the Debt. Regardless of whether any award or payment is made available to
Borrower for the restoring, repairing, replacing or rebuilding of the Property,
Borrower hereby covenants to restore, repair, replace or rebuild the same to be
of at least equal value and of substantially the same character as prior to such
condemnation or eminent domain proceeding, all to be effected in accordance with
applicable law and plans and specifications approved in advance by Lender.

 

Section 3.5.                                 USE AND MAINTENANCE OF PROPERTY.
 Borrower shall cause the Property to be maintained and operated in a good and
safe condition and repair and in keeping with the condition and repair of
properties of a similar use, value, age, nature and construction. Borrower shall
not use, maintain or operate the Property in any manner which constitutes a
public or private nuisance or which makes void, voidable, or cancelable, or
increases the premium of, any insurance then in force with respect thereto. The
Improvements and the Tangible Personal Property shall not be removed, demolished
or materially altered (except for normal replacement of the Personal Property
with items of the same utility and of equal or greater value) without the prior
written consent of Lender. Borrower shall promptly repair, replace or rebuild
any part of the Property which may be destroyed by any casualty, or become

 

13

--------------------------------------------------------------------------------


 

damaged, worn or dilapidated or which may be affected by any proceeding of the
character referred to in Section 3.4 hereof and shall complete and pay for any
structure at any time in the process of construction or repair on the Land.
Borrower shall not initiate, join in, acquiesce in, or consent to any change in
any private restrictive covenant, zoning law or other public or private
restriction, limiting or defining the uses which may be made of the Property or
any part thereof. If under applicable zoning provisions the use of all or any
portion of the Property is or shall become a nonconforming use, Borrower will
not cause or permit the nonconforming use to be discontinued or abandoned
without the express written consent of Lender. Borrower shall not take any steps
whatsoever to convert the Property, or any portion thereof, to a condominium or
cooperative form of management.

 

Section 3.6.                                   WASTE.  Borrower shall not commit
or suffer any waste of the Property or, without first obtaining such additional
insurance as may be necessary to cover a proposed change in use of the Property,
make any change in the use of the Property which will in any way materially
increase the risk of fire or other hazard arising out of the operation of the
Property, or take any action that might invalidate or give cause for
cancellation of any Policy, or do or permit to be done thereon anything that may
in any way impair the value of the Property or the security of this Security
Instrument. Borrower will not, without the prior written consent of Lender,
permit any drilling or exploration for or extraction, removal, or production of
any minerals from the surface or the subsurface of the Land, regardless of the
depth thereof or the method of mining or extraction thereof.

 

Section 3.7.                                   COMPLIANCE WITH LAWS;
ALTERATIONS.

 

(a)                                  Borrower shall promptly comply with all
existing and future federal, state and local laws, orders, ordinances,
governmental rules and regulations or court orders affecting or which may be
interpreted to affect the Property, or the use thereof, including, but not
limited to, the Americans with Disabilities Act (the “ADA”) (collectively
“Applicable Laws”).

 

(b)                                 Notwithstanding any provisions set forth
herein or in any document regarding Lender’s approval of alterations of the
Property, Borrower shall not alter the Property in any manner which would
increase Borrower’s responsibilities for compliance with Applicable Laws without
the prior written approval of Lender. Lender’s approval of the plans,
specifications, or working drawings for alterations of the Property shall create
no responsibility or liability on behalf of Lender for their completeness,
design, sufficiency or their compliance with Applicable Laws. The foregoing
shall apply to tenant improvements constructed by Borrower or by any of its
tenants. Lender may condition any such approval upon receipt of a certificate of
compliance with Applicable Laws from an independent architect, engineer, or
other person acceptable to Lender.

 

(c)                                  Borrower shall give prompt notice to Lender
of the receipt by Borrower of any notice related to a violation of any
Applicable Laws and of the commencement of any proceedings or investigations
which relate to compliance with Applicable Laws.

 

(d)                                 Borrower shall take appropriate measures to
prevent and will not engage in or knowingly permit any illegal activities at the
Property.

 

14

--------------------------------------------------------------------------------


 

Section 3.8.                                   BOOKS AND RECORDS.

 

(a)                                  Borrower shall keep accurate books and
records of account in accordance with sound accounting principles in which full,
true and correct entries shall be promptly made with respect to Borrower, the
Property and the operation thereof, and will permit all such books and records
(including without limitation all contracts, statements, invoices, bills and
claims for labor, materials and services supplied for the construction, repair
or operation to Borrower of the Improvements) to be inspected or audited and
copies made by Lender and its representatives during normal business hours and
at any other reasonable times. Borrower represents that its chief executive
office is as set forth in the introductory paragraph of this Security Instrument
and that all books and records pertaining to the Property are maintained at the
Property or such other location as may be expressly disclosed to Lender in
writing. Borrower will furnish, or cause to be furnished, to Lender on or before
forty-five (45) calendar days after the end of each calendar quarter the
following items, each certified by Borrower as being true and correct, in such
format and in such detail as Lender or its servicer may request:

 

(i)                                     a written statement (rent roll) dated as
of the last day of each such calendar quarter identifying each of the Leases by
the term, space occupied, rental required to be paid (including percentage rents
and tenant sales, if applicable), security deposit paid, any rental concessions,
all rent escalations, any rents paid more than one (1) month in advance, any
special provisions or inducements granted to tenants, any taxes, maintenance and
other common charges paid by tenants, all vacancies and identifying any defaults
or payment delinquencies thereunder; and

 

(ii)                                  quarterly and year-to-date operating
statements prepared for each calendar quarter during each such reporting period
detailing the total revenues received, total expenses incurred, total cost of
all capital improvements, total debt service and total cash flow.

 

(b)                                 Within ninety (90) calendar days following
the end of each calendar year, Borrower shall furnish a statement of the
financial affairs and condition of the Borrower and the Property including a
statement of profit and loss for the Property in such format and in such detail
as Lender or its servicer may request, and setting forth the financial condition
and the income and expenses for the Property for the immediately preceding
calendar year prepared and audited by an independent certified public
accountant. Borrower shall deliver to Lender copies of all income tax returns,
requests for extension and other similar items contemporaneously with its
delivery of same to the Internal Revenue Service.

 

(c)                                  Borrower will permit representatives
appointed by Lender, including independent accountants, agents, attorneys,
appraisers and any other persons, to visit and inspect during its normal
business hours and at any other reasonable times any of the Property and to make
photographs thereof, and to write down and record any information such
representatives obtain, and shall permit Lender or its representatives to
investigate and verify the accuracy of the information furnished to Lender under
or in connection

 

15

--------------------------------------------------------------------------------


 

with this Security Instrument or any of the Other Loan Documents and to discuss
all such matters with its officers, employees and representatives. Borrower will
furnish to Lender at Borrower’s expense all evidence which Lender may from time
to time reasonably request as to the accuracy and validity of or compliance with
all representations and warranties made by Borrower in the Loan Documents and
satisfaction of all conditions contained therein. Any inspection or audit of the
Property or the books and records of Borrower, or the procuring of documents and
financial and other information, by or on behalf of Lender, shall be at
Borrower’s expense (not to exceed $1,500.00 per year unless an Event of Default
exists) and shall be for Lender’s protection only, and shall not constitute any
assumption of responsibility or liability by Lender to Borrower or anyone else
with regard to the condition, construction, maintenance or operation of the
Property, nor Lender’s approval of any certification given to Lender nor relieve
Borrower of any of Borrower’s obligations.

 

(d)                                 Prior to the transfer of the Loan by Lender
pursuant to Section 16.1 hereof, Borrower shall deliver to Lender the reports
required by Section 3.8(a) on a monthly basis. Such reports shall be delivered
within twenty (20) calendar days after the end of each calendar month.

 

Section 3.9.                                   PAYMENT FOR LABOR AND MATERIALS.
 Borrower will promptly pay when due all bills and costs for labor, materials,
and specifically fabricated materials incurred in connection with the Property
and never permit to exist beyond the due date thereof in respect of the Property
or any part thereof any lien or security interest, even though inferior to the
liens and the security interests hereof, and in any event never permit to be
created or exist in respect of the Property or any part thereof any other or
additional lien or security interest other than the liens or security interests
hereof, except for the Permitted Exceptions (as hereinafter defined).

 

Section 3.10.                             PERFORMANCE OF OTHER AGREEMENTS.
 Borrower shall observe and perform each and every term to be observed or
performed by Borrower pursuant to the terms of any agreement or recorded
instrument affecting or pertaining to the Property, or given by Borrower to
Lender for the purpose of further securing an obligation secured hereby and any
amendments, modifications or changes thereto.

 

ARTICLE 4 - SPECIAL COVENANTS

 

Borrower covenants and agrees that:

 

Section 4.1.                                 PROPERTY USE.  The Property shall
be used only for office uses, and for no other use without the prior written
consent of Lender, which consent may be withheld in Lender’s sole and absolute
discretion.

 

Section 4.2.                                ERISA.

 

(a)                                  It shall deliver to Lender such
certifications or other evidence from time to time throughout the term of the
Security Instrument, as requested by Lender in its sole discretion, that
(i) Borrower is not an “employee benefit plan” as defined in Section 3(3) of
Employee Retirement Income Security Act of 1974, as amended (“ERISA”), which is

 

16

--------------------------------------------------------------------------------


 

subject to Title I of ERISA, or a “governmental plan” within the meaning of
Section 3(32) of ERISA; (ii) Borrower is not subject to state statutes
regulating investments and fiduciary obligations with respect to governmental
plans; and (iii) one or more of the following circumstances is true:

 

(i)                                     Equity interests in Borrower are
publicly offered securities, within the meaning of 29 C.F.R. §2510.3-101(b)(2);

 

(ii)                                  Less than twenty-five percent (25%) of
each outstanding class of equity interests in Borrower are held by “benefit plan
investors” within the meaning of 29 C.F.R. §2510.3-101(f)(2); or

 

(iii)                               Borrower qualifies as an “operating company”
or a “real estate operating company” within the meaning of 29 C.F.R.
§2510.3-101(c) or (e) or an investment company registered under The Investment
Company Act of 1940.

 

Section 4.3.                                   SINGLE PURPOSE ENTITY.
 (1) Borrower covenants and agrees that it has not and shall not:

 

(a)                                  engage in any business or activity other
than the acquisition, ownership, operation and maintenance of the Property, and
activities incidental thereto;

 

(b)                                 acquire or own any material asset other than
(i) the Property, and (ii) such incidental Personal Property as may be necessary
for the operation of the Property;

 

(c)                                  merge into or consolidate with any person
or entity or dissolve, terminate or liquidate in whole or in part, transfer or
otherwise dispose of all or substantially all of its assets or change its legal
structure, without in each case Lender’s consent;

 

(d)                                 fail to preserve its existence as an entity
duly organized, validly existing and in good standing (if applicable) under the
laws of the jurisdiction of its organization or formation, or without the prior
written consent of Lender, amend, modify, terminate or fail to comply with the
provisions of Borrower’s Partnership Agreement, Articles or Certificate of
Incorporation, Articles of Organization, Operating Agreement or similar
organizational documents, as the case may be;

 

(e)                                  own any subsidiary or make any investment
in or acquire the obligations or securities of any other person or entity
without the consent of Lender;

 

(f)                                    commingle its assets with the assets of
any of its partner(s), members, shareholders, affiliates, or of any other person
or entity or transfer any assets to any such person or entity other than
distributions on account of equity interests in the Borrower permitted hereunder
and properly accounted for;

 

(g)                                 incur any debt, secured or unsecured, direct
or contingent (including guaranteeing any obligation), other than the Debt,
except unsecured trade and operational debt incurred with trade creditors in the
ordinary course of its business of owning and operating the Property in such
amounts as are normal and reasonable under the

 

17

--------------------------------------------------------------------------------


 

circumstances, provided that such debt is not evidenced by a note and is paid
within sixty (60) days of the date incurred (unless it is being contested in
good faith by Borrower) and provided in any event the outstanding principal
balance of such debt shall not exceed at any one time four percent (4%) of the
outstanding Debt;

 

(h)                                 allow any person or entity to pay its debts
and liabilities (except a Guarantor or Indemnitor) or fail to pay its debts and
liabilities solely from its own assets;

 

(i)                                     fail to maintain its records, books of
account and bank accounts separate and apart from those of the shareholders,
partners, members, principals and affiliates of Borrower, the affiliates of a
shareholder, partner or member of Borrower, and any other person or entity or
fail to prepare and maintain its own financial statements in accordance with
generally accepted accounting principles and susceptible to audit, or if such
financial statements are consolidated fail to cause such financial statements to
contain footnotes disclosing that the Property is actually owned by the
Borrower;

 

(j)                                     enter into any contract or agreement
with any shareholder, partner, member, principal or affiliate of Borrower, any
guarantor of all or a portion of the Debt (a “Guarantor”) or any shareholder,
partner, member, principal or affiliate thereof, except upon terms and
conditions that are intrinsically fair and substantially similar to those that
would be available on an arms-length basis with third parties other than any
shareholder, partner, member, principal or affiliate of Borrower or Guarantor,
or any shareholder, partner, member, principal or affiliate thereof;

 

(k)                                  seek dissolution or winding up in whole, or
in part;

 

(1)                                  fail to correct any known misunderstandings
regarding the separate identity of Borrower;

 

(m)                               hold itself out to be responsible or pledge
its assets or credit worthiness for the debts of another person or entity or
allow any person or entity to hold itself out to be responsible or pledge its
assets or credit worthiness for the debts of the Borrower (except for a
Guarantor or Indemnitor);

 

(n)                                 make any loans or advances to any third
party, including any shareholder, partner, member, principal or affiliate of
Borrower, or any shareholder, partner, member, principal or affiliate thereof;

 

(o)                                 fail to file its own tax returns, if any, as
may be required by applicable law, to the extent (1) not part of a consolidated
group filing or a consolidated return or returns, or (2) not treated as a
division for tax purposes of another taxpayer, or fail to use separate
contracts, purchase orders, stationary, invoices and checks;

 

(p)                                 fail either to hold itself out to the public
as a legal entity separate and distinct from any other entity or person or to
conduct its business solely in its own name in order not (i) to mislead others
as to the entity with which such other party is transacting business, or (ii) to
suggest that Borrower is responsible for the debts of any

 

18

--------------------------------------------------------------------------------


 

third party (including any shareholder, partner, member, principal or affiliate
of Borrower, or any shareholder, partner, member, principal or affiliate
thereof);

 

(q)                                 fail to allocate fairly and reasonably among
Borrower and any third party (including, without limitation, any Guarantor) any
overhead for common employees, shared office space or other overhead and
administrative expenses;

 

(r)                                    allow any person or entity to pay the
salaries of its own employees or fail to maintain a sufficient number of
employees for its contemplated business operations;

 

(s)                                  fail to maintain adequate capital for the
normal obligations reasonably foreseeable in a business of its size and
character and in light of its contemplated business operations;

 

(t)                                    file a voluntary petition or otherwise
initiate proceedings to have the Borrower or any general partner or managing
member adjudicated bankrupt or insolvent, or consent to the institution of
bankruptcy or insolvency proceedings against the Borrower or any general partner
or managing member, or file a petition seeking or consenting to reorganization
or relief of the Borrower or any general partner or managing member as debtor
under any applicable federal or state law relating to bankruptcy, insolvency, or
other relief for debtors with respect to the Borrower or any general partner or
managing member; or seek or consent to the appointment of any trustee, receiver,
conservator, assignee, sequestrator, custodian, liquidator (or other similar
official) of the Borrower or any general partner or managing member or of all or
any substantial part of the properties and assets of the Borrower or any general
partner or managing member, or make any general assignment for the benefit of
creditors of the Borrower or any general partner or managing member, or admit in
writing the inability of the Borrower or any general partner or managing member
to pay its debts generally as they become due or declare or effect a moratorium
on the Borrower or any general partner or managing member debt or take any
action in furtherance of any such action;

 

(u)                                 share any common logo with or hold itself
out as or be considered as a department or division of (i) any shareholder,
partner, principal, member or affiliate of Borrower, (ii) any affiliate of a
shareholder, partner, principal, member or affiliate of Borrower, or (iii) any
other person or entity or allow any person or entity to identify the Borrower as
a department or division of that person or entity; or

 

(v)                                 conceal assets from any creditor, or enter
into any transaction with the intent to hinder, delay or defraud creditors of
the Borrower or the creditors of any other person or entity.

 

(2)                                  If Borrower is a limited partnership or a
limited liability company (other than a Single Member LLC (as defined below)),
its sole general partner or managing member (the “SPE Principal”) of Borrower,
as applicable, is and shall be at all times a corporation whose sole asset is
its interest in Borrower and such SPE Principal will at all times comply, and
will cause Borrower to comply, with each of the covenants, terms and provisions
contained in Section 4.3(1) as if such representation, warranty or covenant was

 

19

--------------------------------------------------------------------------------


 

made directly by such SPE Principal. As used herein, the term “Single Member
LLC” means a limited liability company that (i) is either a single member
limited liability company or a multiple member limited liability company that
does not have an SPE Principal, (ii) is organized under the laws of the State of
Delaware, and (iii) provides in its organizational documents that it will at all
times have either (x) a member which owns no economic interest in such Single
Member LLC or (y) a “springing member” which will automatically become a member
of such Single Member LLC immediately prior to the dissolution of the last
remaining member.

 

ARTICLE 5 - REPRESENTATIONS AND WARRANTIES

 

Section 5.l.                                      BORROWER’S REPRESENTATIONS.
 Borrower represents and warrants to Lender that each of the representations and
warranties set forth in that certain Closing Certificate of even date herewith
executed by Borrower in favor of Lender are true and correct as of the date
hereof and are hereby incorporated and restated in this Security Instrument by
this reference.

 

Section 5.2.                                   WARRANTY OF TITLE.  Borrower
represents and warrants that it has good and marketable title to the Property
and has the right to grant, bargain, sell, pledge, assign, warrant, transfer and
convey the same and that Borrower possesses an unencumbered fee simple absolute
estate in the Land and the Improvements and that it owns the Property free and
clear of all liens, encumbrances and charges whatsoever except for those
exceptions shown in the title insurance policy insuring the lien of this
Security Instrument (the “Permitted Exceptions”). Borrower represents and
warrants that none of the Permitted Exceptions will materially and adversely
affect the ability of the Borrower to pay in full the Loan, the use of the
Property for the use currently being made thereof, the operation of the Property
or the value of the Property. Borrower shall, at its sole cost and expense,
forever warrant, defend and preserve the title and the validity and priority of
the lien of this Security Instrument and shall, at its sole cost and expense,
forever warrant and defend the same to Trustee and Lender against the claims of
all persons whomsoever.

 

Section 5.3.                                   STATUS OF PROPERTY.

 

(a)                                  No portion of the Improvements is located
in an area identified by the Secretary of Housing and Urban Development or any
successor thereto as an area having special flood hazards pursuant to the
National Flood Insurance Act of 1968 or the Flood Disaster Protection Act of
1973, as amended, or any successor law, or, if located within any such area,
Borrower has obtained and will maintain the insurance prescribed in Section 3.2
hereof.

 

(b)                                 Borrower has obtained all necessary
certificates, permits, licenses and other approvals, governmental and otherwise,
necessary for the use, occupancy and operation of the Property and the conduct
of its business (including, without limitation, certificates of completion and
certificates of occupancy) and all required zoning, building code, land use,
environmental and other similar permits or approvals, all of which are in full
force and effect as of the date hereof and not subject to revocation,
suspension, forfeiture or modification.

 

20

--------------------------------------------------------------------------------


 

(c)                                  The Property and the present and
contemplated use and occupancy thereof are to the best knowledge of Borrower in
full compliance with all Applicable Laws, including, without limitation, zoning
ordinances, building codes, land use and environmental laws, laws relating to
the disabled (including, but not limited to, the ADA) and other similar laws.

 

(d)                                 The Property is served by all utilities
required for the current or contemplated use thereof. All utility service is
provided by public utilities and the Property has accepted or is equipped to
accept such utility service.

 

(e)                                  All public roads and streets necessary for
service of and access to the Property for the current or contemplated use
thereof have been completed, are serviceable and are physically and legally open
for use by the public.

 

(f)                                    The Property is served by public water
and sewer systems.

 

(g)                                 The Property is free from damage caused by
fire or other casualty. There is no pending or, to the best knowledge of
Borrower, threatened condemnation proceedings affecting the Property or any
portion thereof.

 

(h)                                 All costs and expenses of any and all labor,
materials, supplies and equipment used in the construction of the Improvements
have been paid in full and no notice of any mechanics’ or materialmen’s liens or
of any claims of right to any such liens have been received.

 

(i)                                     Borrower has paid in full for, and is
the owner of, all furnishings, fixtures and equipment (other than tenants’
property) used in connection with the operation of the Property, free and clear
of any and all security interests, liens or encumbrances, except the lien and
security interest created hereby.

 

(j)                                     All liquid and solid waste disposal,
septic and sewer systems located on the Property are to the best knowledge of
Borrower in a good and safe condition and repair and in compliance with all
Applicable Laws.

 

(k)                                  All Improvements lie within the boundary of
the Land.

 

Section 5.4.                                   NO FOREIGN PERSON.  Borrower is
not a “foreign person” within the meaning of Section 1445(f)(3) of the Internal
Revenue Code of 1986, as amended, and the related Treasury Department
regulations, including temporary regulations.

 

Section 5.5.                                  SEPARATE TAX LOT.  The Property is
assessed for real estate tax purposes as one or more wholly independent tax lot
or lots, separate from any adjoining land or improvements not constituting a
part of such lot or lots, and no other land or improvements is assessed and
taxed together with the Property or any portion thereof.

 

21

--------------------------------------------------------------------------------


 

ARTICLE 6 - OBLIGATIONS AND RELIANCES

 

Section 6.1.                                   RELATIONSHIP OF BORROWER AND
LENDER.  The relationship between Borrower and Lender is solely that of debtor
and creditor, and Lender has no fiduciary or other special relationship with
Borrower, and no term or condition of any of the Note, this Security Instrument
and the other Loan Documents shall be construed so as to deem the relationship
between Borrower and Lender to be other than that of debtor and creditor.

 

Section 6.2.                                   NO RELIANCE ON LENDER.  The
partners, members, principals and (if Borrower is a trust) beneficial owners of
Borrower are experienced in the ownership and operation of properties similar to
the Property, and Borrower and Lender are relying solely upon such expertise and
business plan in connection with the ownership and operation of the Property.
Borrower is not relying on Lender’s expertise, business acumen or advice in
connection with the Property.

 

Section 6.3.                                   NO LENDER OBLIGATIONS.

 

(a)                                  Notwithstanding the provisions of
Subsections 1.1 (e) and 1.1(1) or Section 1.2. Lender is not undertaking (i) any
obligations under the Leases; or (ii) any obligations with respect to such
agreements, contracts, certificates, instruments, franchises, permits,
trademarks, licenses and other documents.

 

(b)                                 By accepting or approving anything required
to be observed, performed or fulfilled or to be given to Lender pursuant to this
Security Instrument, the Note or the Other Loan Documents, including without
limitation, any officer’s certificate, balance sheet, statement of profit and
loss or other financial statement, survey, appraisal, or insurance policy,
Lender shall not be deemed to have warranted, consented to, or affirmed the
sufficiency, legality or effectiveness of same, and such acceptance or approval
thereof shall not constitute any warranty or affirmation with respect thereto by
Lender.

 

Section 6.4.                                   RELIANCE.  Borrower recognizes
and acknowledges that in accepting the Note, this Security Instrument and the
Other Loan Documents, Lender is expressly and primarily relying on the truth and
accuracy of the warranties and representations set forth in Article 5 and that
certain Closing Certificate of even date herewith executed by Borrower, without
any obligation to investigate the Property and notwithstanding any investigation
of the Property by Lender; that such reliance existed on the part of Lender
prior to the date hereof; that such warranties and representations are a
material inducement to Lender in accepting the Note, this Security Instrument
and the Other Loan Documents; and that Lender would not be willing to make the
Loan (as hereinafter defined) and accept this Security Instrument in the absence
of the warranties and representations as set forth in Article 5 and such Closing
Certificate.

 

ARTICLE 7 - FURTHER ASSURANCES

 

Section 7.1.                                   RECORDING FEES.  Borrower will
pay all taxes, filing, registration or recording fees, and all expenses incident
to the preparation, execution, acknowledgment and/or recording of the Note, this
Security Instrument, the Other Loan Documents, any note or deed of trust
supplemental hereto, any security instrument with respect to the Property and
any

 

22

--------------------------------------------------------------------------------


 

instrument of further assurance, and any modification or amendment of the
foregoing documents, and all federal, state, county and municipal taxes, duties,
imposts, assessments and charges arising out of or in connection with the
execution and delivery of this Security Instrument, any deed of trust
supplemental hereto, any security instrument with respect to the Property or any
instrument of further assurance, and any modification or amendment of the
foregoing documents, except where prohibited by law so to do.

 

Section 7.2.                                   FURTHER ACTS.  Borrower will, at
the cost of Borrower, and without expense to Lender, do, execute, acknowledge
and deliver all and every such further acts, deeds, conveyances, deeds of trust,
assignments, notices of assignments, transfers and assurances as Lender shall,
from time to time, require, for the better assuring, conveying, assigning,
transferring, and confirming unto Lender the property and rights hereby granted,
bargained, sold, conveyed, confirmed, pledged, assigned, warranted and
transferred or intended now or hereafter so to be, or which Borrower may be or
may hereafter become bound to convey or assign to Lender, or for carrying out
the intention or facilitating the performance of the terms of this Security
Instrument or for filing, registering or recording this Security Instrument, or
for complying with all Applicable Laws. Borrower, on demand, will execute and
deliver and hereby authorizes Lender to execute in the name of Borrower or
without the signature of Borrower to the extent Lender may lawfully do so, one
or more financing statements, chattel mortgages or other instruments, to
evidence more effectively the security interest of Lender in the Property.
Borrower grants to Lender an irrevocable power of attorney coupled with an
interest for the purpose of exercising and perfecting any and all rights and
remedies available to Lender at law and in equity, including without limitation
such rights and remedies available to Lender pursuant to this Section 7.2.

 

Section 7.3.                                   CHANGES IN TAX, DEBT CREDIT AND
DOCUMENTARY STAMP LAWS.

 

(a)                                  If any law is enacted or adopted or amended
after the date of this Security Instrument which imposes a tax, either directly
or indirectly, on the Debt or Lender’s interest in the Property, requires
revenue or other stamps to be affixed to the Note, this Security Instrument, or
the Other Loan Documents, or imposes any other tax or charge on the same,
Borrower will pay the same, with interest and penalties thereon, if any. If
Lender is advised by counsel chosen by it that the payment of tax by Borrower
would be unlawful or taxable to Lender or unenforceable or provide the basis for
a defense of usury, then Lender shall have the option, by written notice of not
less than ninety (90) calendar days, to declare the Debt immediately due and
payable.

 

(b)                                 Borrower will not claim or demand or be
entitled to any credit or credits on account of the Debt for any part of the
Taxes or Other Charges assessed against the Property, or any part thereof, and
no deduction shall otherwise be made or claimed from the assessed value of the
Property, or any part thereof, for real estate tax purposes by reason of this
Security Instrument or the Debt. If such claim, credit or deduction shall be
required by law, Lender shall have the option, by written notice of not less
than ninety (90) calendar days, to declare the Debt immediately due and payable.

 

23

--------------------------------------------------------------------------------


 

Section 7.4.                                   CONFIRMATION STATEMENT.

 

(a)                                  After request by Lender, Borrower, within
ten (10) days, shall furnish Lender or any proposed assignee with a statement,
duly acknowledged and certified, confirming to Lender (or its designee) (i) the
amount of the original principal amount of the Note, (ii) the unpaid principal
amount of the Note, (iii) the rate of interest of the Note, (iv) the terms of
payment and maturity date of the Note, (v) the date installments of interest
and/or principal were last paid, and (vi) that, except as provided in such
statement, there are no defaults or events which with the passage of time or the
giving of notice or both, would constitute an event of default under the Note or
this Security Instrument; provided, however, Lender shall not be entitled
hereunder to receive more than one (1) such statement in each calendar year.

 

(b)                                 Subject to the provisions of the Leases,
Borrower shall request one or more lessees to deliver to Lender, promptly upon
request by Lender (but not more frequently than once annually so long as
Borrower is not in default hereunder), duly executed estoppel certificates from
any one or more lessees as required by Lender attesting to such facts regarding
the Lease as Lender may reasonably require, including but not limited to
attestations that each Lease covered thereby is in full force and effect with no
defaults thereunder on the part of any party, that none of the Rents have been
paid more than one month in advance, and that the lessee claims no defense or
offset against the full and timely performance of its obligations under the
Lease, and Borrower shall deliver to Lender, promptly after receipt thereof by
Borrower, each estoppel certificate received from any lessee.

 

(c)                                  Upon any transfer or proposed transfer
contemplated by Section 16.1 hereof, at Lender’s request, Borrower, any
Guarantors and any Indemnitors shall provide an estoppel certificate to the
Investor (defined in Section 16.1) or any prospective Investor in such form,
substance and detail as Lender, such Investor or prospective Investor may
reasonably require.

 

Section 7.5.                                   SPLITTING OF SECURITY INSTRUMENT.
 This Security Instrument and the Note shall, at any time until the same shall
be fully paid and satisfied, at the sole election of Lender, be split or divided
into two or more notes and two or more security instruments, each of which shall
cover all or a portion of the Property to be more particularly described
therein. To that end, Borrower, upon written request of Lender, shall execute,
acknowledge and deliver, or cause to be executed, acknowledged and delivered by
the then owner of the Property, to Lender and/or its designee or designees
substitute notes and security instruments in such principal amounts, aggregating
not more than the then unpaid principal amount of Debt, and containing terms,
provisions and clauses similar to those contained herein and in the Note, and
such other documents and instruments as may be required by Lender, provided that
Lender shall pay all costs actually incurred by Lender in connection therewith.

 

Section 7.6.                                   REPLACEMENT DOCUMENTS.  Upon
receipt of an affidavit of an officer of Lender as to the loss, theft,
destruction or mutilation of the Note or any Other Loan Document which is not of
public record, and, in the case of any such mutilation, upon surrender and
cancellation of such Note or Other Loan Document, Borrower, at its expense, will
issue, in lieu thereof, a replacement Note or Other Loan Document prepared by
Lender, dated the date of such lost, stolen, destroyed or mutilated Note or
Other Loan Document in the same principal

 

24

--------------------------------------------------------------------------------


 

amount thereof and otherwise having identical provision, provided that Lender
shall pay all costs actually incurred by Lender in connection therewith.

 

ARTICLE 8 - DUE ON SALE/ENCUMBRANCE

 

Section 8.1.                                   LENDER RELIANCE.  Borrower
acknowledges that Lender has examined and relied on the creditworthiness of
Borrower and experience of Borrower and its partners, members, principals and
(if Borrower is a trust) beneficial owners in owning and operating properties
such as the Property in agreeing to make the Loan, and will continue to rely on
Borrower’s ownership of the Property as a means of maintaining the value of the
Property as security for repayment of the Debt and the performance of the Other
Obligations. Borrower acknowledges that Lender has a valid interest in
maintaining the value of the Property so as to ensure that, should Borrower
default in the repayment of the Debt or the performance of the Other
Obligations, Lender can recover the Debt by a sale of the Property.

 

Section 8.2.                                   NO SALE/ENCUMBRANCE.

 

(a)                                  Borrower agrees that Borrower shall not,
without the prior written consent of Lender, Transfer the Property or any part
thereof or permit the Property or any part thereof to be Transferred. Lender
shall not be required to demonstrate any actual impairment of its security or
any increased risk of default hereunder in order to declare the Debt immediately
due and payable upon Borrower’s Transfer of the Property without Lender’s
consent.

 

(b)                                 As used in Section 8.2(a), “Transfer” shall
mean any voluntary or involuntary sale, conveyance, mortgage, grant, bargain,
encumbrance, pledge, assignment or transfer of all or any part of the Property
or Borrower or any direct or indirect interest therein including, but not
limited to: (i) an installment sales agreement wherein Borrower agrees to sell
the Property or any part thereof for a price to be paid in installments; (ii) an
agreement by Borrower leasing all or a substantial part of the Property for a
purpose other than actual occupancy by a space tenant thereunder; (iii) a sale,
assignment or other transfer of, or the grant of a security interest in,
Borrower’s right, title and interest in and to any Leases or any Rents; (iv) if
Borrower, Guarantor, or any managing member or general partner of Borrower or
Guarantor is a corporation, any Transfer of such corporation’s stock (or the
stock of any corporation directly or indirectly controlling such Borrower,
Guarantor, managing member or general partner by operation of law or otherwise)
or the creation or issuance of new stock in one or a series of transactions by
which an aggregate of forty-nine percent (49%) or more of such corporation’s
stock shall directly or indirectly be vested in or pledged to a party or parties
who are not now stockholders (provided, however, in no event shall this subpart
[iv] apply to any Guarantor whose stock or shares are traded on a nationally
recognized stock exchange); (v) if Borrower, Guarantor, or any managing member
or general partner of Borrower or Guarantor is a limited liability company or
partnership, the Transfer by which an aggregate of forty-nine percent (49%) or
more of the ownership interest in such limited liability company or forty-nine
percent (49%) or more of the partnership interests in such partnership shall
directly or indirectly be vested in or pledged to parties not having an
ownership interest as of the date of this Security Instrument; (vi) if Borrower,
any

 

25

--------------------------------------------------------------------------------


 

Guarantor or any managing member or general partner of Borrower or any Guarantor
is a partnership, limited liability company or joint venture, the change,
removal or resignation of a general partner, managing member or joint venturer
or the Transfer directly or indirectly of all or any portion of the partnership
or ownership interest of any general partner, managing member or joint venturer;
and (vii) except as expressly permitted by Section 8.3. any Transfer by an
Original Principal, directly or indirectly, of its ownership interest in the
Borrower.

 

Section 8.3.                                   EXCLUDED AND PERMITTED TRANSFERS.

 

(a)                                  A Transfer within the meaning of this
Article 8 shall not include (i) transfers of ownership interests in the
Borrower, any general partner or managing member or any Guarantor made by devise
or descent or by operation of law upon the death of a joint tenant, partner,
member or shareholder, subject, however, to all the following requirements:
(A) written notice of any transfer under this Section 8.3, whether by will,
trust or other written instrument, operation of law or otherwise, is provided to
Lender or its servicer, together with copies of such documents relating to the
transfer as Lender or its servicer may reasonably request, (B) control over the
management and operation of the Property is retained by one or more of Steven A.
Grigg, Richard Kramer, Mark Keller and David Peter (the “Original Principals”,
whether one or more) at all times prior to the death or legal incapacity of all
the Original Principals and is thereafter assumed by persons who are acceptable
in all respects to Lender in its sole and absolute discretion, and (D) no such
transfer, death or other event has any adverse effect either on the
bankruptcy-remote status of Borrower under the requirements of any Rating Agency
or on the status of Borrower as a continuing legal entity liable for the payment
of the Debt and the performance of all other obligations secured hereby,
(ii) transfers of direct or indirect limited partnership interests in RKB
Washington Property Fund I L.P., a Delaware limited partnership (“RKB Fund”),
subject, however, to each of the following requirements: (A) control over the
management and operation of the Property is retained by one or more of the
Original Principals, (B) one or more of the Original Principals shall at all
times maintain, directly or indirectly, an equity ownership position in RKB Fund
in an amount at least equal to the lesser of (A) 9% of the outstanding limited
partnership interests of RKB Fund or (B) such amount obtained through capital
contributions of $9,000,000.00, (iii) transfers otherwise by operation of law in
the event of a bankruptcy, or (iv) a Lease of all or a portion of the Property
to a space tenant.

 

(b)                                 The prohibitions in Subsection 8.2(a) shall
not apply to an inter vivos or testamentary transfer of ownership interests to
one or more family members of Original Principals or a trust in which all of the
beneficial interest is held by one or more family members of Original Principals
or a partnership or limited liability company in which a majority of the capital
and profits interests are held by one or more family members of Original
Principals, provided, that any inter vivos transfer of all or any portion of the
ownership interests in the Borrower, such general partner or managing member or
such Guarantor is made in connection with Original Principals’ bona fide, good
faith estate planning and that the person(s) with voting control of Borrower or
the management of the Property are (i) the same person(s) who had such voting
control and management rights

 

26

--------------------------------------------------------------------------------

 


 

immediately prior to the transfer in question, or (ii) reasonably acceptable to
Lender and provided further that no such transfer shall have any adverse effect
on the bankruptcy remote status of Borrower under the requirements of any Rating
Agency. Lender acknowledges that Original Principals and/or an Original
Principal’s spouse are acceptable to exercise voting control of Borrower and the
management of the Property. As used herein, “family members” shall include the
spouse, children and grandchildren and any lineal descendants.

 

(c)                                  Notwithstanding the provisions of
Section 8.2 above, Lender will give its consent to three separate sales or
transfers of the Property or ownership interests in the Borrower, a general
partner or managing member of the Borrower, or any Guarantor, if (but only if)
no Event of Default under the Loan Documents has occurred and is continuing, and
if each of the following conditions precedent have been fully satisfied (as
determined in Lender’s sole and absolute discretion): (i) the grantee’s or
transferee’s integrity, reputation, financial condition, character and
management ability are satisfactory to Lender in its sole discretion, and all
information relating thereto requested by Lender is delivered to Lender at least
30 days prior to the proposed transfer (provided, however, that if RKB Fund
exercises its right pursuant to its operating agreement to remove RKB Washington
Property Fund I (General Partner) LLC as the general partner of RKB Fund, Lender
shall not unreasonably withhold its consent to a replacement general partner),
(ii) the grantee’s or transferee’s (and its sole general partner’s or managing
member’s) single purpose and bankruptcy remote character are satisfactory to
Lender in its sole discretion, and all information relating thereto requested by
Lender is delivered to Lender at least 30 days prior to the proposed transfer,
(iii) Lender has obtained such estoppels from any guarantors of the Note or
replacement guarantors and such other legal opinions regarding substantive
consolidation issues, enforceability of the assumption documents, no adverse
impact on the Securities or any REMIC holding the Note and similar matters as
Lender may require, (iv) all of Lender’s costs and expenses associated with the
sale or transfer (including reasonable attorneys’ fees) are paid by Borrower or
the grantee or transferee, (v) the payment of a transfer fee not to exceed 1% of
the then unpaid principal balance of the loan evidenced by the Note and secured
hereby (the “Loan”), (vi) the execution and delivery to Lender of a written
assumption agreement and/or substitute guaranty (in its sole and absolute
discretion) and such modifications to the Loan Documents executed by such
parties and containing such terms and conditions as Lender may require in its
sole and absolute discretion prior to such sale or transfer (provided that in
the event the Loan is included in a REMIC and is a performing Loan, no
modification to the terms and conditions shall be made or permitted that would
cause (A) any adverse tax consequences to the REMIC or any holders of any
Mortgage-Backed Pass-Through Securities, (B) the Security Instrument to fail to
be a Qualifying Security Instrument under applicable federal law relating to
REMIC’s, or (C) result in a taxation of the income from the Loan to the REMIC or
cause a loss of REMIC status), (vii) if applicable, the delivery to Lender of an
endorsement (at Borrower’s sole cost and expense) to Lender’s policy of title
insurance then insuring the lien created by this Security Instrument in form and
substance acceptable to Lender in its sole judgment and (vii) written
confirmation from the Rating Agencies that such transfer will not result in a
qualification, downgrade or withdrawal of the then-current rating of the
Securities.

 

27

--------------------------------------------------------------------------------


 

(d)                                 Without limiting the foregoing, if Lender
shall consent to a transfer of the Property, the written assumption agreement
described in Subsection 8.3(c)(vi) above shall provide for the release of
Borrower and, if approved by Lender, each Guarantor and Indemnitor of personal
liability under the Note and Other Loan Documents, but only as to acts or events
occurring, or obligations arising, after the closing of such transfer.

 

Section 8.4.                                   NO IMPLIED FUTURE CONSENT.
 Lender’s consent to one sale, conveyance, alienation, mortgage, encumbrance,
pledge or transfer of the Properly shall not be deemed to be a waiver of
Lender’s right to require such consent to any future occurrence of same. Any
sale, conveyance, alienation, mortgage, encumbrance, pledge or transfer of the
Property made in contravention of this Article 8 shall be null and void and of
no force and effect.

 

Section 8.5.                                   COSTS OF CONSENT.  Borrower
agrees to bear and shall pay or reimburse Lender on demand for all reasonable
expenses (including, without limitation, all recording costs, reasonable
attorneys’ fees and disbursements and title search costs) incurred by Lender in
connection with the review, approval and documentation of any such sale,
conveyance, alienation, mortgage, encumbrance, pledge or transfer.

 

Section 8.6. CONTINUING SEPARATENESS REQUIREMENTS.  In no event shall any of the
terms and provisions of this Article 8 amend or modify the terms and provisions
contained in Section 4.3 herein.

 

ARTICLE 9 - DEFAULT

 

Section 9.1.                                   EVENTS OF DEFAULT.  The
occurrence of any one or more of the following events shall constitute an “Event
of Default”:

 

(a)                                  if any portion of the Debt is not paid
prior to the seventh (7th) calendar day after the same is due or if the entire
Debt is not paid on or before the maturity date, along with applicable
prepayment premiums, if any;

 

(b)                                 if Borrower, or its general partner or
managing member, if applicable, violates or does not comply with any of the
provisions of Section 4.3 or Article 8;

 

(c)                                  if any representation or warranty of
Borrower or of its members, general partners, principals, affiliates, agents or
employees, or of any Guarantor made herein or in the Environmental Indemnity or
in any other Loan Document, in any guaranty, or in any certificate, report,
financial statement or other instrument or document furnished to Lender shall
have been false or misleading in any material respect when made;

 

(d)                                 if Borrower or any Guarantor shall make an
assignment for the benefit of creditors or if Borrower or any Guarantor shall
admit in writing its inability to pay, or Borrower’s or any Guarantor’s failure
to pay its debts as they become due;

 

(e)                                  if (i) Borrower or any subsidiary or
general partner or managing member of Borrower, or any Guarantor shall commence
any case, proceeding or other action (A) under any existing or future law of any
jurisdiction, domestic or foreign, relating to bankruptcy, insolvency,
reorganization, conservatorship or relief of debtors, seeking to

 

28

--------------------------------------------------------------------------------


 

have an order for relief entered with respect to it, or seeking to adjudicate it
a bankrupt or insolvent, or seeking reorganization, arrangement, adjustment,
winding-up, liquidation, dissolution, composition or other relief with respect
to it or its debts, or (B) seeking appointment of a receiver, trustee,
custodian, conservator or other similar official for it or for all or any
substantial part of its assets, or Borrower or any subsidiary or general partner
or managing member of Borrower, or any Guarantor shall make a general assignment
for the benefit of its creditors; or (ii) there shall be commenced against
Borrower or any subsidiary or general partner or managing member of Borrower, or
any Guarantor any case, proceeding or other action of a nature referred to in
clause (i) above which (A) results in the entry of an order for relief or any
such adjudication or appointment or (B) remains undismissed, undischarged or
unbonded for a period of sixty (60) calendar days; or (iii) there shall be
commenced against Borrower or any subsidiary or general partner or managing
member of Borrower or any Guarantor any case, proceeding or other action seeking
issuance of a warrant of attachment, execution, distraint or similar process
against all or any substantial part of its assets which results in the entry of
any order for any such relief which shall not have been vacated, discharged, or
stayed or bonded pending appeal within sixty (60) calendar days from the entry
thereof; or (iv) Borrower or any subsidiary or general partner or managing
member of Borrower, or any Guarantor shall take any action in furtherance of, or
indicating its consent to, approval of, or acquiescence in, any of the acts set
forth in clause (i), (ii) or (iii) above; or (v) Borrower or any subsidiary or
general partner or managing member of Borrower, or any Guarantor shall generally
not, or shall be unable to, or shall admit in writing its inability to, pay its
debts as they become due;

 

(f)                                    subject to Borrower’s right to contest
certain liens as provided in this Security Instrument, if the Property becomes
subject to any mechanic’s, materialman’s or other lien other than a lien for
local real estate taxes and assessments not then due and payable and the lien
shall remain undischarged of record (by payment, bonding or otherwise) for a
period of thirty (30) calendar days;

 

(g)                                 if any federal tax lien is filed against
Borrower, any general partner or managing member of Borrower, any Guarantor or
the Property and same is not discharged of record within thirty (30) calendar
days after same is filed;

 

(h) except as permitted in this Security Instrument, the actual or threatened
alteration, improvement, demolition or removal of any of the Improvements
without the prior consent of Lender;

 

(i) damage to the Property in any manner which is not covered by insurance,
which lack of coverage arises solely as a result of Borrower’s failure to
maintain the insurance required under this Security Instrument;

 

(j) without Lender’s prior consent, which consent shall not be unreasonably
withheld, (i) the property management agent for the Property is changed from
Republic Properties Corporation or from any successor property manager approved
by Lender, (ii) any property management agent for the Property is removed by
Borrower, or (iii) there is any material change in the property management
agreement of the Property;

 

29

--------------------------------------------------------------------------------


 

(k)                                  this Security Instrument shall cease to
constitute a first-priority lien on the Property (other than in accordance with
its terms);

 

(1)                                  seizure or forfeiture of the Property, or
any portion thereof, or Borrower’s interest therein, resulting from criminal
wrongdoing or other unlawful action of Borrower, its affiliates, or any tenant
in the Property under any federal, state or local law;

 

(m)                               if Borrower consummates a nonexempt prohibited
transaction described in Section 406 of ERISA or Section 4975 of the Internal
Revenue Code of 1986, as amended, as such sections relate to Borrower;

 

(n)                                 if any default occurs under any guaranty or
indemnity including the Environmental Indemnity executed in connection herewith
and such default continues after the expiration of applicable grace periods, or
such guaranty or indemnity shall cease to be in full force and effect, or any
guarantor or indemnitor shall deny or disaffirm its obligation thereunder; and

 

(o)                                 if Borrower or any Guarantor, as the case
may be, shall continue to be in default under any other term, covenant or
condition of this Security Instrument or any Other Loan Documents for thirty
(30) calendar days after notice from Lender; provided that if such default
cannot reasonably be cured within such thirty (30) calendar day period and
Borrower (or such Guarantor as the case may be) shall have commenced to cure
such default within such thirty (30) calendar day period and thereafter
diligently and expeditiously proceeds to cure the same, such thirty (30)
calendar day period shall be extended for so long as it shall require Borrower
(or such Guarantor as the case may be) in the exercise of due diligence to cure
such default, it being agreed that no such extension shall be for a period in
excess of one hundred twenty (120) calendar days after the notice from Lender
referred to above.

 

Section 9.2.                                   DEFAULT INTEREST.  Borrower will
pay, from the date of an Event of Default through the earlier of the date upon
which the Event of Default is cured or the date upon which the Debt is paid in
full, interest on the unpaid principal balance of the Note at the Default Rate
(as defined in the Note).

 

ARTICLE 10 - RIGHTS AND REMEDIES

 

Section 10.1.                             REMEDIES.  Upon the occurrence of any
Event of Default, Borrower agrees that Lender may take such action, by or
through Trustee, by Lender itself or otherwise, without notice or demand, as it
deems advisable to protect and enforce its rights against Borrower and in and to
the Property, including, but not limited to, the following actions, each of
which may be pursued concurrently or otherwise, at such time and in such order
as Lender may determine, in its sole discretion, without impairing or otherwise
affecting the other rights and remedies of Lender:

 

(a)                                  Right to Perform Borrower’s Covenants.  If
Borrower has failed to keep or perform any covenant whatsoever contained in this
Security Instrument or the Other Loan Documents, Lender may, but shall not be
obligated to any person to do so, perform or attempt to perform said covenant
and any payment made or expense incurred in the

 

30

--------------------------------------------------------------------------------


 

performance or attempted performance of any such covenant, together with any sum
expended by Lender that is chargeable to Borrower or subject to reimbursement by
Borrower under the Loan Documents, shall be and become a part of the “Debt”, and
Borrower promises, upon demand, to pay to Lender, at the place where the Note is
payable, all sums so incurred, paid or expended by Lender, with interest from
the date when paid, incurred or expended by Lender at the Default Rate.

 

(b)                                 Right of Entry.  Lender may, prior or
subsequent to the institution of any foreclosure proceedings, enter upon the
Property, or any part thereof, and take exclusive possession of the Property and
of all books, records, and accounts relating thereto and to exercise without
interference from Borrower any and all rights which Borrower has with respect to
the management, possession, operation, protection, or preservation of the
Property, including without limitation the right to rent the same for the
account of Borrower and to deduct from such Rents all costs, expenses, and
liabilities of every character incurred by Lender in collecting such Rents and
in managing, operating, maintaining, protecting, or preserving the Property and
to apply the remainder of such Rents on the Debt in such manner as Lender may
elect. All such costs, expenses, and liabilities incurred by Lender in
collecting such Rents and in managing, operating, maintaining, protecting, or
preserving the Property, if not paid out of Rents as hereinabove provided, shall
constitute a demand obligation owing by Borrower and shall bear interest from
the date of expenditure until paid at the Default Rate, all of which shall
constitute a portion of the Debt. If necessary to obtain the possession provided
for above, Lender may invoke any and all legal remedies to dispossess Borrower,
including specifically one or more actions for forcible entry and detainer,
trespass to try title, and restitution. In connection with any action taken by
Lender pursuant to this Subsection 10.1(b), Lender shall not be liable for any
loss sustained by Borrower resulting from any failure to let the Property, or
any part thereof, or from any other act or omission of Lender in managing the
Property unless such loss is caused by the willful misconduct of Lender, nor
shall Lender be obligated to perform or discharge any obligation, duty, or
liability under any Lease or under or by reason hereof or the exercise of rights
or remedies hereunder. Borrower shall and does hereby agree to indemnify Lender
for, and to hold Lender harmless from, any and all liability, loss, or damage,
which may or might be incurred by Lender under any such Lease or under or by
reason hereof or the exercise of rights or remedies hereunder, and from any and
all claims and demands whatsoever which may be asserted against Lender by reason
of any alleged obligations or undertakings on its part to perform or discharge
any of the terms, covenants, or agreements contained in any such Lease. Should
Lender incur any such liability, the amount thereof, including without
limitation costs, expenses, and reasonable attorneys’ fees, together with
interest thereon from the date of expenditure until paid at the Default Rate,
shall be secured hereby, and Borrower shall reimburse Lender therefor
immediately upon demand. Nothing in this Subsection 10.1(b) shall impose any
duty, obligation, or responsibility upon Lender for the control, care,
management, leasing, or repair of the Property, nor for the carrying out of any
of the terms and conditions of any such Lease; nor shall it operate to make
Lender responsible or liable for any waste committed on the Property by the
tenants or by any other parties, or for any hazardous substances or
environmental conditions on or under the Property, or for any dangerous or
defective condition of the Property or for any negligence in the management,
leasing,

 

31

--------------------------------------------------------------------------------


 

upkeep, repair, or control of the Property resulting in loss or injury or death
to any tenant, licensee, employee, or stranger. Borrower hereby assents to,
ratifies, and confirms any and all actions of Lender with respect to the
Property taken under this subsection.

 

(c)                                  Acceleration.  Upon the occurrence of an
Event of Default (other than an Event of Default described in Section 9.1 (d) or
(e) above) and at any time thereafter Lender may, without notice, demand,
presentment, notice of nonpayment or nonperformance, protest, notice of protest,
notice of intent to accelerate, notice of acceleration, or any other notice or
any other action, all of which are hereby waived by Borrower and all other
parties obligated in any manner whatsoever on the Debt, declare the entire
unpaid balance of the Debt immediately due and payable, and upon such
declaration, the entire unpaid balance of the Debt shall be immediately due and
payable. Upon the occurrence of an Event of Default described in
Section 9.1(d) or (e) above, the entire unpaid balance of the Debt shall
immediately and automatically become due and payable, without notice or demand.

 

(d)                                 Foreclosure-Power of Sale.  Lender may
institute a proceeding or proceedings, judicial, or nonjudicial, by
advertisement or otherwise, for the complete or partial foreclosure of this
Security Instrument or the complete or partial sale of the Property under power
of sale or under any applicable provision of law. Lender may, through the
Trustee, sell the Property, and all estate, right, title, interest, claim and
demand of Borrower therein, and all rights of redemption thereof, at one or more
sales, as an entirety or in parcels, with such elements of real and/or personal
property, and at such time and place and upon such terms as it may deem
expedient, or as may be required by applicable law, and in the event of a sale,
by foreclosure or otherwise, of less than all of the Property, this Security
Instrument shall continue as a lien and security interest on the remaining
portion of the Property.

 

(e)                                  Rights Pertaining to Sales.  Subject to the
requirements of applicable law and except as otherwise provided herein, the
following provisions shall apply to any sale or sales of all or any portion of
the Property under or by virtue of Subsection 10.1(d) above, whether made under
the power of sale herein granted or by virtue of judicial proceedings or of a
judgment or decree of foreclosure and sale:

 

(i)                                     Trustee or Lender may conduct any number
of sales from time to time. The power of sale set forth above shall not be
exhausted by any one or more such sales as to any part of the Property which
shall not have been sold, nor by any sale which is not completed or is defective
in Lender’s opinion, until the Debt shall have been paid in full.

 

(ii)                                  Any sale may be postponed or adjourned by
public announcement at the time and place appointed for such sale or for such
postponed or adjourned sale without further notice.

 

(iii)                               After each sale, Lender, Trustee or an
officer of any court empowered to do so shall execute and deliver to the
purchaser or purchasers at such sale a good and sufficient instrument or
instruments granting, conveying,

 

32

--------------------------------------------------------------------------------


 

assigning and transferring all right, title and interest of Borrower in and to
the property and rights sold and shall receive the proceeds of said sale or
sales and apply the same as specified in the Note. Each of Trustee and Lender is
hereby appointed the true and lawful attorney-in-fact of Borrower, which
appointment is irrevocable and shall be deemed to be coupled with an interest,
in Borrower’s name and stead, to make all necessary conveyances, assignments,
transfers and deliveries of the property and rights so sold, Borrower hereby
ratifying and confirming all that said attorney or such substitute or
substitutes shall lawfully do by virtue thereof. Nevertheless, Borrower, if
requested by Trustee or Lender, shall ratify and confirm any such sale or sales
by executing and delivering to Trustee, Lender or such purchaser or purchasers
all such instruments as may be advisable, in Trustee’s or Lender’s judgment, for
the purposes as may be designated in such request.

 

(iv)                              Any and all statements of fact or other
recitals made in any of the instruments referred to in
Subsection 10.1(e)(iii) given by Trustee or Lender shall be taken as conclusive
and binding against all persons as to evidence of the truth of the facts so
stated and recited.

 

(v)                                 Any such sale or sales shall operate to
divest all of the estate, right, title, interest, claim and demand whatsoever,
whether at law or in equity, of Borrower in and to the properties and rights so
sold, and shall be a perpetual bar both at law and in equity against Borrower
and any and all persons claiming or who may claim the same, or any part thereof
or any interest therein, by, through or under Borrower to the fullest extent
permitted by applicable law.

 

(vi)                              Upon any such sale or sales, Lender may bid
for and acquire the Property and, in lieu of paying cash therefor, may make
settlement for the purchase price by crediting against the Debt the amount of
the bid made therefor, after deducting therefrom the expenses of the sale, the
cost of any enforcement proceeding hereunder, and any other sums which Trustee
or Lender is authorized to deduct under the terms hereof, to the extent
necessary to satisfy such bid.

 

(vii)                           Upon any such sale, it shall not be necessary
for Trustee, Lender or any public officer acting under execution or order of
court to have present or constructively in its possession any of the Property.

 

(f)                                    Lender’s Judicial Remedies. Lender, or
Trustee upon written request of Lender, may proceed by suit or suits, at law or
in equity, to enforce the payment of the Debt to foreclose the liens and
security interests of this Security Instrument as against all or any part of the
Property, and to have all or any part of the Property sold under the judgment or
decree of a court of competent jurisdiction. This remedy shall be cumulative of
any other nonjudicial remedies available to Lender under this Security
Instrument, the Note or the Other Loan Documents. Proceeding with a request or
receiving a judgment for legal relief shall not be or be deemed to be an
election of remedies or bar any available nonjudicial remedy of Lender.

 

33

--------------------------------------------------------------------------------


 

(g)                                 Lender’s Right to Appointment of Receiver.
Lender, as a matter of right and (i) without regard to the sufficiency of the
security for repayment of the Debt and without notice to Borrower, (ii) without
any showing of insolvency, fraud, or mismanagement on the part of Borrower,
(iii) without the necessity of filing any judicial or other proceeding other
than the proceeding for appointment of a receiver, and (iv) without regard to
the then value of the Property, shall be entitled to the appointment of a
receiver or receivers for the protection, possession, control, management and
operation of the Property, including (without limitation), the power to collect
the Rents, enforce this Security Instrument and, in case of a sale and
deficiency, during the full statutory period of redemption (if any), whether
there be a redemption or not, as well as during any further times when Borrower,
except for the intervention of such receiver, would be entitled to collection of
such Rents. Borrower hereby irrevocably consents to the appointment of a
receiver or receivers. Any receiver appointed pursuant to the provisions of this
subsection shall have the usual powers and duties of receivers in such matters.

 

(h)                                 Commercial Code Remedies.  Lender may
exercise any and all rights and remedies granted to a secured party upon default
under the Uniform Commercial Code, including, without limiting the generality of
the foregoing: (i) the right to take possession of the Personal Property or any
part thereof, and to take such other measures as Lender may deem necessary for
the care, protection and preservation of the Personal Property, and (ii) request
Borrower at its expense to assemble the Personal Property and make it available
to Lender at a convenient place acceptable to Lender. Any notice of sale,
disposition or other intended action by Lender with respect to the Personal
Property sent to Borrower in accordance with the provisions hereof at least five
(5) days prior to such action, shall constitute commercially reasonable notice
to Borrower.

 

(i)                                     Apply Escrow Funds.  Lender may apply
any Funds (as defined in the Escrow Agreement) and any other sums held in escrow
or otherwise by Lender in accordance with the terms of this Security Instrument
or any Other Loan Document to the payment of the following items in any order in
its uncontrolled discretion:

 

(i)                                     Taxes and Other Charges;

 

(ii)                                  Insurance Premiums;

 

(iii)                               Interest on the unpaid principal balance of
the Note;

 

(iv)                              Amortization of the unpaid principal balance
of the Note; and

 

(v)                                 All other sums payable pursuant to the Note,
this Security Instrument and the Other Loan Documents, including without
limitation advances made by Lender pursuant to the terms of this Security
Instrument.

 

(j)                                     Other Rights.  Lender (i) may surrender
the Policies maintained pursuant to this Security Instrument or any part
thereof, and upon receipt shall apply the unearned premiums as a credit on the
Debt, and, in connection therewith, Borrower hereby appoints Lender as agent and
attorney-in-fact (which is coupled with an interest and is therefore
irrevocable) for Borrower to collect such premiums; and (ii) may apply the Tax

 

34

--------------------------------------------------------------------------------


 

and Insurance Escrow Fund (as defined in the Escrow Agreement) and/or the
Replacement Escrow Fund (as defined in the Escrow Agreement) and any other funds
held by Lender toward payment of the Debt; and (iii) shall have and may exercise
any and all other rights and remedies which Lender may have at law or in equity,
or by virtue of any of the Loan Documents, or otherwise.

 

(k)                                  Discontinuance of Remedies.  In case Lender
shall have proceeded to invoke any right, remedy, or recourse permitted under
the Loan Documents and shall thereafter elect to discontinue or abandon same for
any reason, Lender shall have the unqualified right so to do and, in such event,
Borrower and Lender shall be restored to their former positions with respect to
the Debt, the Loan Documents, the Property or otherwise, and the rights,
remedies, recourses and powers of Lender shall continue as if same had never
been invoked.

 

(1)                                  Remedies Cumulative.  All rights, remedies,
and recourses of Lender granted in the Note, this Security Instrument and the
Other Loan Documents, any other pledge of collateral, or otherwise available at
law or equity: (i) shall be cumulative and concurrent; (ii) may be pursued
separately, successively, or concurrently against Borrower, the Property, or any
one or more of them, at the sole discretion of Lender; (iii) may be exercised as
often as occasion therefor shall arise, it being agreed by Borrower that the
exercise or failure to exercise any of same shall in no event be construed as a
waiver or release thereof or of any other right, remedy, or recourse; (iv) shall
be nonexclusive; (v) shall not be conditioned upon Lender exercising or pursuing
any remedy in relation to the Property prior to Lender bringing suit to recover
the Debt; and (vi) in the event Lender elects to bring suit on the Debt and
obtains a judgment against Borrower prior to exercising any remedies in relation
to the Property, all liens and security interests, including the lien of this
Security Instrument, shall remain in full force and effect and may be exercised
thereafter at Lender’s option.

 

(m)                               Bankruptcy Acknowledgment.  In the event the
Property or any portion thereof or any interest therein becomes property of any
bankruptcy estate or subject to any state or federal insolvency proceeding, then
Lender shall immediately become entitled, in addition to all other relief to
which Lender may be entitled under this Security Instrument, to obtain (i) an
order from the Bankruptcy Court or other appropriate court granting immediate
relief from the automatic stay pursuant to § 362 of the Bankruptcy Code so to
permit Lender to pursue its rights and remedies against Borrower as provided
under this Security Instrument and all other rights and remedies of Lender at
law and in equity under applicable state law, and (ii) an order from the
Bankruptcy Court prohibiting Borrower’s use of all “cash collateral” as defined
under § 363 of the Bankruptcy Code. In connection with such Bankruptcy Court
orders, Borrower shall not contend or allege in any pleading or petition filed
in any court proceeding that Lender does not have sufficient grounds for relief
from the automatic stay. Any bankruptcy petition or other action taken by the
Borrower to stay, condition, or inhibit Lender from exercising its remedies are
hereby admitted by Borrower to be in bad faith and Borrower further admits that
Lender would have just cause for relief from the automatic stay in order to take
such actions authorized under state law.

 

35

--------------------------------------------------------------------------------


 

(n)                                 Application of Proceeds.  The proceeds from
any sale, lease, or other disposition made pursuant to this Security Instrument,
or the proceeds from the surrender of any insurance policies pursuant hereto, or
any Rents collected by Lender from the Property, or the Tax and Insurance Escrow
Fund or the Replacement Escrow Fund (as defined in the Escrow Agreement) or
proceeds from insurance which Lender elects to apply to the Debt pursuant to
Article 3 hereof, shall be applied by Trustee, or by Lender, as the case may be,
to the Debt in the following order and priority: (1) to the payment of all
expenses of advertising, selling, and conveying the Property or part thereof,
and/or prosecuting or otherwise collecting Rents, proceeds, premiums or other
sums including reasonable attorneys’ fees and a reasonable fee or commission to
Trustee, not to exceed Ten Thousand Dollars ($10,000.00); (2) to that portion,
if any, of the Debt with respect to which no person or entity has personal or
entity liability for payment (the “Exculpated Portion”), and with respect to the
Exculpated Portion as follows: first, to accrued but unpaid interest, second, to
matured principal, and third, to unmatured principal in inverse order of
maturity; (3) to the remainder of the Debt as follows: first, to the remaining
accrued but unpaid interest, second, to the matured portion of principal of the
Debt, and third, to prepayment of the unmatured portion, if any, of principal of
the Debt applied to installments of principal in inverse order of maturity;
(4) the balance, if any or to the extent applicable, remaining after the full
and final payment of the Debt to the holder or beneficiary of any inferior liens
covering the Property, if any, in order of the priority of such inferior liens
(Trustee and Lender shall hereby be entitled to rely exclusively on a commitment
for title insurance issued to determine such priority); and (5) the cash
balance, if any, to the Borrower. The application of proceeds of sale or other
proceeds as otherwise provided herein shall be deemed to be a payment of the
Debt like any other payment. The balance of the Debt remaining unpaid, if any,
shall remain fully due and owing in accordance with the terms of the Note and
the other Loan Documents.

 

Section 10.2.                             RIGHT OF ENTRY.  Lender and its agents
shall have the right to enter and inspect the Property at all reasonable times.

 

ARTICLE 11 - INDEMNIFICATION; SUBROGATION

 

Section 11.1.                             GENERAL INDEMNIFICATION.

 

(a)                                  Borrower shall indemnify, defend and hold
Lender and Trustee harmless against: (i) any and all claims for brokerage,
leasing, finder’s or similar fees which may be made relating to the Property or
the Debt other than any such fee claimed by a person engaged by Lender, and
(ii) any and all liability, obligations, losses, damages, penalties, claims,
actions, suits, costs and expenses (including Lender’s reasonable attorneys’
fees, together with reasonable appellate counsel fees, if any) of whatever kind
or nature which may be asserted against, imposed on or incurred by Lender or
Trustee in connection with the Debt, this Security Instrument, the Property, or
any part thereof, or the exercise by Lender or Trustee of any rights or remedies
granted to it under this Security Instrument; provided, however, that nothing
herein shall be construed to obligate Borrower to indemnify, defend and hold
harmless Lender from and against any and all liabilities, obligations, losses,
damages, penalties, claims, actions, suits, costs and expenses enacted

 

36

--------------------------------------------------------------------------------


 

against, imposed on or incurred by Lender by reason of Lender’s willful
misconduct or gross negligence.

 

(b)                                 If Lender is made a party defendant to any
litigation or any claim is threatened or brought against Lender concerning the
secured indebtedness, this Security Instrument, the Property, or any part
thereof, or any interest therein, or the construction, maintenance, operation or
occupancy or use thereof, then Lender shall notify Borrower of such litigation
or claim and Borrower shall indemnify, defend and hold Lender harmless from and
against all liability by reason of said litigation or claims, including
reasonable attorneys’ fees (together with reasonable appellate counsel fees, if
any). The right to such attorneys’ fees (together with reasonable appellate
counsel fees, if any) and expenses incurred by Lender in any such litigation or
claim of the type described in this Subsection 11.1 (b). whether or not any such
litigation or claim is prosecuted to judgment, shall be deemed to have accrued
on the commencement of such claim or action and shall be enforceable whether or
not such claim or action is prosecuted to judgment. If Lender commences an
action against Borrower to enforce any of the terms hereof or to prosecute any
breach by Borrower of any of the terms hereof or to recover any sum secured
hereby, Borrower shall pay to Lender its reasonable attorneys’ fees (together
with reasonable appellate counsel fees, if any) and expenses. If Borrower
breaches any term of this Security Instrument, Lender may engage the services of
an attorney or attorneys to protect its rights hereunder, and in the event of
such engagement following any breach by Borrower, Borrower shall pay Lender
reasonable attorneys’ fees (together with reasonable appellate counsel fees, if
any) and expenses incurred by Lender, whether or not an action is actually
commenced against Borrower by reason of such breach. All references to
“attorneys” in this Subsection 11.1 (b) and elsewhere in this Security
Instrument shall include without limitation any attorney or law firm engaged by
Lender and Lender’s in-house counsel, and all references to “fees and expenses”
in this Subsection 11. (b) and elsewhere in this Security Instrument shall
include without limitation any fees of such attorney or law firm and any
allocation charges and allocation costs of Lender’s in-house counsel.

 

(c)                                  A waiver of subrogation shall be obtained
by Borrower from its insurance carrier and, consequently, Borrower waives any
and all right to claim or recover against Lender, its officers, employees,
agents and representatives, for loss of or damage to Borrower, the Property,
Borrower’s property or the properly of others under Borrower’s control from any
cause insured against or required to be insured against by the provisions of
this Security Instrument.

 

Section 11.2.                             ENVIRONMENTAL INDEMNIFICATION.
 Borrower shall, at its sole cost and expense, protect, defend, indemnify,
release and hold harmless the Indemnified Parties from and against any and all
Losses (as hereinafter defined) imposed upon or incurred by or asserted against
any Indemnified Parties (other than those arising solely from a state of facts
that first came into existence after Lender acquired title to the Property
through foreclosure or a deed in lieu thereof), and directly or indirectly
arising out of or in any way relating to any one or more of the following:
(a) any presence of any Hazardous Substances (as hereinafter defined) in, on,
above, or under the Property in violation of any Environmental Law; (b) any
past, present or future Release (as hereinafter defined) of Hazardous Substances
in, on, above, under or from the

 

37

--------------------------------------------------------------------------------


 

Property; (c) any activity by Borrower, any person or entity affiliated with
Borrower, and any tenant or other user of the Property in connection with any
actual, proposed or threatened use, treatment, storage, holding, existence,
disposition or other Release, generation, production, manufacturing, processing,
refining, control, management, abatement, removal, handling, transfer or
transportation to or from the Property of any Hazardous Substances at any time
located in, under, on or above the Property; (d) any activity by Borrower, any
person or entity affiliated with Borrower, and any tenant or other user of the
Property in connection with any actual or proposed Remediation (as hereinafter
defined) of any Hazardous Substances at any time located in, under, on or above
the Property, whether or not such Remediation is voluntary or pursuant to court
or administrative order, including but not limited to any removal, remedial or
corrective action; (e) any past, present or threatened non-compliance or
violations of any Environmental Law (as hereinafter defined) (or permits issued
pursuant to any Environmental Law) in connection with the Property or operations
thereon, including but not limited to any failure by Borrower, any person or
entity affiliated with Borrower, and any tenant or other user of the Property to
comply with any order of any governmental authority in connection with any
Environmental Laws; (f) the imposition, recording or filing or the future
imposition, recording or filing of any Environmental Lien (as hereinafter
defined) encumbering the Property; (g) any administrative processes or
proceedings or judicial proceedings in any way connected with any matter
addressed in this Section 11.2; (h) any misrepresentation or inaccuracy in any
representation or warranty or material breach or failure to perform any
covenants or other obligations under the Environmental Indemnity of even date
executed by Borrower and Indemnitor; and (i) any diminution in value of the
Property in any way connected with any occurrence or other matter referred to in
this Section 11.2.

 

The term “Environmental Law” means any present and future federal, state and
local laws, statutes, ordinances, rules, regulations and the like, as well as
common law, relating to protection of human health or the environment, relating
to Hazardous Substances, relating to liability for or costs of Remediation or
prevention of Releases of Hazardous Substances or relating to liability for or
costs of other actual or threatened danger to human health or the environment.
The term “Environmental Law” includes, but is not limited to, the following
statutes, as amended, any successor thereto, and any regulations promulgated
pursuant thereto, and any state or local statutes, ordinances, rules,
regulations and the like addressing similar issues: the Comprehensive
Environmental Response, Compensation and Liability Act; the Emergency Planning
and Community Right-to-Know Act; the Hazardous Substances Transportation Act;
the Resource Conservation and Recovery Act (including but not limited to
Subtitle I relating to underground storage tanks); the Solid Waste Disposal Act;
the Clean Water Act; the Clean Air Act; the Toxic Substances Control Act; the
Safe Drinking Water Act; the Occupational Safety and Health Act; the Federal
Water Pollution Control Act; the Federal Insecticide, Fungicide and Rodenticide
Act; the Endangered Species Act; the National Environmental Policy Act; and the
River and Harbors Appropriation Act. The term “Environmental Law”also includes,
but is not limited to, any present and future federal, state and local laws,
statutes, ordinances, rules, regulations and the like, as well as common law:
conditioning transfer of property upon a negative declaration or other approval
of a governmental authority of the environmental condition of the Property or
requiring notification or disclosure of Releases of Hazardous Substances or
other environmental condition of the Property to any governmental authority or
other person or entity, whether or not in connection with transfer of title to
or interest in property.

 

38

--------------------------------------------------------------------------------


 

The term “Environmental Lien” includes but is not limited to any lien or other
encumbrance imposed pursuant to Environmental Law, whether due to any act or
omission of Borrower or any other person or entity.

 

The term “Hazardous Substances” includes but is not limited to any and all
substances (whether solid, liquid or gas) defined, listed, or otherwise
classified as pollutants, hazardous wastes, hazardous substances, hazardous
materials, extremely hazardous wastes, or words of similar meaning or regulatory
effect under any present or future Environmental Laws or that may have a
negative impact on human health or the environment, including but not limited to
petroleum and petroleum products, asbestos and asbestos-containing materials,
polychlorinated biphenyls, lead, lead-based paints, radon, radioactive
materials, flammables and explosives.

 

The term “Indemnified Parties” includes but is not limited to Lender, any person
or entity who is or will have been involved in originating the Loan evidenced by
the Note, any person or entity who is or will have been involved in servicing
the Loan, any person or entity in whose name the encumbrance created by this
Security Instrument is or will have been recorded, persons and entities who may
hold or acquire or will have held a full or partial interest in the Loan
(including but not limited to those who may acquire any interest in Securities,
as well as custodians, trustees and other fiduciaries who hold or have held a
full or partial interest in the Loan for the benefit of third parties), as well
as the respective directors, officers, shareholders, partners, employees,
agents, servants, representatives, contractors, subcontractors, affiliates,
subsidiaries, participants, successors and assign of any and all of the
foregoing (including but not limited to any other person or entity who holds or
acquires or will have held a participation or other full or partial interest in
the Loan or the Property, whether during the term of the Loan or as part of or
following foreclosure pursuant to the Loan) and including but not limited to any
successors by merger, consolidation or acquisition of all or a substantial part
of Lender’s assets and business.

 

The term “Losses” includes but is not limited to any claims, suits, liabilities
(including but not limited to strict liabilities), administrative or judicial
actions or proceedings, obligations, debts, damages, losses, costs, expenses,
diminutions in value, fines, penalties, charges, fees, expenses, costs of
Remediation (whether or not performed voluntarily), judgments, award, amounts
paid in settlement, foreseeable and unforeseeable consequential damages,
litigation costs, attorneys’ fees, engineer’s fees, environmental consultants’
fees and investigation costs (including but not limited to costs for sampling,
testing and analysis of soil, water, air, building materials, and other
materials and substances whether solid, liquid or gas), of whatever kind or
nature, and whether or not incurred in connection with any judicial or
administrative proceedings.

 

The term “Release” with respect to any Hazardous Substance includes but is not
limited to any release, deposit, discharge, emission, leaking, leaching,
spilling, seeping, migrating, injecting, pumping, pouring, emptying, escaping,
dumping, disposing or other movement of Hazardous Substances that is in
violation of any Environmental Law.

 

The term “Remediation” includes but is not limited to any response, remedial,
removal, or corrective action; any activity to cleanup, detoxify, decontaminate,
contain or otherwise remediate any Hazardous Substance; any actions to prevent,
cure or mitigate any Release of any

 

39

--------------------------------------------------------------------------------


 

Hazardous Substance; any action to comply with any Environmental Laws or with
any permits issued pursuant thereto; any inspection, investigation, study,
monitoring, assessment, audit, sampling and testing, laboratory or other
analysis, or evaluation relating to any Hazardous Substances or to anything
referred to in this Article 11.

 

Section 11.3.                             DUTY TO DEFEND AND ATTORNEYS AND OTHER
FEES AND EXPENSES.  Upon written request by any Indemnified Party, Borrower
shall defend such Indemnified Party (if requested by any Indemnified Party, in
the name of the Indemnified Party) by attorneys and other professionals approved
by the Indemnified Parties. Notwithstanding the foregoing, any Indemnified
Parties may, in their sole and absolute discretion, engage their own attorneys
and other professionals to defend or assist them, and, at the option of
Indemnified Parties, their attorneys shall control the resolution of claim or
proceeding. Upon demand, Borrower shall pay or, in the sole and absolute
discretion of the Indemnified Parties, reimburse, the Indemnified Parties for
the payment of reasonable fees and disbursements of attorneys, engineers,
environmental consultants, laboratories and other professionals in connection
therewith.

 

Section 11.4.                             SURVIVAL OF INDEMNITIES.
 Notwithstanding any provision of this Security Instrument or any other Loan
Document to the contrary, the provisions of Section 11.1 and Section 11.2, and
Borrower’s obligations thereunder, shall survive (a) the repayment of the Note,
(b) the foreclosure of this Security Instrument, and (c) the release (or
reconveyance, as applicable) of the lien of this Security Instrument.

 

ARTICLE 12 - SECURITY AGREEMENT

 

Section 12.1.                             SECURITY AGREEMENT.  This Security
Instrument is both a real property mortgage and a “security agreement” within
the meaning of the Uniform Commercial Code. The Property includes both real and
personal property and all other rights and interests, whether tangible or
intangible in nature, of Borrower in the Property. Borrower by executing and
delivering this Security Instrument has granted and hereby grants to Lender, as
security for the Obligations, a security interest in the Property to the full
extent that the Property may be subject to the Uniform Commercial Code (said
portion of the Property so subject to the Uniform Commercial Code being called
in this paragraph the “Collateral”). Borrower hereby agrees with Lender to
execute and deliver to Lender, in form and substance satisfactory to Lender,
such financing statements, continuation statements, other uniform commercial
code forms and shall pay all expenses and fees in connection with the filing and
recording thereof, and such further assurances as Lender may from time to time,
reasonably consider necessary to create, perfect, and preserve Lender’s security
interest herein granted. This Security Instrument shall also constitute a
“fixture filing” for the purposes of the Uniform Commercial Code. All or part of
the Property are or are to become fixtures. Information concerning the security
interest herein granted may be obtained from the parties at the addresses of the
parties set forth in the first paragraph of this Security Instrument. If an
Event of Default shall occur, Lender, in addition to any other rights and
remedies which they may have, shall have and may exercise immediately and
without demand, any and all rights and remedies granted to a secured party upon
default under the Uniform Commercial Code, including, without limiting the
generality of the foregoing, the right to take possession of the Collateral or
any part thereof, and to take such other measures as Lender may deem necessary
for the care, protection and preservation of the Collateral. Upon

 

40

--------------------------------------------------------------------------------


 

request or demand of Lender, Borrower shall at its expense assemble the
Collateral and make it available to Lender at a convenient place acceptable to
Lender. Borrower shall pay to Lender on demand any and all expenses, including
legal expenses and attorneys’ fees, incurred or paid by Lender in protecting the
interest in the Collateral and in enforcing the rights hereunder with respect to
the Collateral. Any notice of sale, disposition or other intended action by
Lender with respect to the Collateral sent to Borrower in accordance with the
provisions hereof at least five (5) days prior to such action, shall constitute
commercially reasonable notice to Borrower. The proceeds of any disposition of
the Collateral, or any part thereof, may be applied by Lender to the payment of
the Obligations in such priority and proportions as Lender in its discretion
shall deem proper. In the event of any change in name, identity or structure of
any Borrower, such Borrower shall notify Lender thereof, and promptly after
request shall execute, file and record such Uniform Commercial Code forms as are
necessary to maintain the priority of Lender’s lien upon and security interest
in the Collateral, and shall pay all expenses and fees in connection with the
filing and recording thereof. If Lender shall require the filing or recording of
additional Uniform Commercial Code forms or continuation statements, Borrower
shall, promptly after request, execute, file and record such Uniform Commercial
Code forms or continuation statements as Lender shall deem necessary, and shall
pay all expenses and fees in connection with the filing and recording thereof it
being understood and agreed, however, that no such additional documents shall
increase Borrower’s obligations under the Note, this Security Instrument and the
Other Loan Documents. Borrower hereby irrevocably appoints Lender as its
attomey-in-fact, coupled with an interest, to file with the appropriate public
office on its behalf any financing or other statements signed only by Lender, as
Borrower’s attorney-in-fact, in connection with the Collateral covered by this
Security Instrument. Notwithstanding the foregoing, Borrower shall appear and
defend in any action or proceeding which affects or purports to affect the
Property and any interest or right therein, whether such proceeding effects
title or any other rights in the Property (and in conjunction therewith,
Borrower shall fully cooperate with Lender in the event Lender is a party to
such action or proceeding).

 

ARTICLE 13 - WAIVERS

 

Section 13.1.                             MARSHALLING AND OTHER MATTERS.
 Borrower hereby waives, to the extent permitted by law, the benefit of all
appraisement, valuation, stay, extension, reinstatement and redemption laws now
or hereafter in force and all rights of marshalling in the event of any sale
hereunder of the Property or any part thereof or any interest therein. Further,
Borrower hereby expressly waives any and all rights of redemption from sale
under any order or decree of foreclosure of this Security Instrument on behalf
of Borrower, and on behalf of each and every person acquiring any interest in or
title to the Property subsequent to the date of this Security Instrument and on
behalf of all persons to the extent permitted by applicable law.

 

Section 13.2.                             WAIVER OF NOTICE.  Borrower shall not
be entitled to any notices of any nature whatsoever from Lender except with
respect to matters for which this Security Instrument specifically and expressly
provides for the giving of notice by Lender to Borrower and except with respect
to matters for which Lender is required by applicable law to give notice, and
Borrower hereby expressly waives the right to receive any notice from Lender
with respect to any matter for which this Security Instrument does not
specifically and expressly provide for the giving of notice by Lender to
Borrower.

 

41

--------------------------------------------------------------------------------


 

Section 13.3.                             SOLE DISCRETION OF LENDER.  Wherever
pursuant to this Security Instrument Lender exercises any right given to it to
approve or disapprove, or any arrangement or term is to be satisfactory to
Lender, the decision of Lender to approve or disapprove or to decide that
arrangements or terms are satisfactory or not satisfactory shall be in the sole
discretion of Lender and shall be final and conclusive, except as may be
otherwise expressly and specifically provided herein.

 

Section 13.4.                             SURVIVAL.  The indemnifications made
pursuant to Article 11, shall continue indefinitely in full force and effect and
shall survive and shall in no way be impaired by: any satisfaction or other
termination of this Security Instrument, any assignment or other transfer of all
or any portion of this Security Instrument or Lender’s interest in the Property
(but, in such case, shall benefit both Indemnified Parties and any assignee or
transferee), any exercise of Lender’s rights and remedies pursuant hereto
including but not limited to foreclosure or acceptance of a deed in lieu of
foreclosure, any exercise of any rights and remedies pursuant to the Note or any
of the Other Loan Documents, any transfer of all or any portion of the Property
(whether by Borrower or by Lender following foreclosure or acceptance of a deed
in lieu of foreclosure or at any other time), any amendment to this Security
Instrument, the Note or the Other Loan Documents, and any act or omission that
might otherwise be construed as a release or discharge of Borrower from the
obligations pursuant hereto.

 

Section 13.5.                             WAIVER OF TRIAL BY JURY.

 

BORROWER AND LENDER HEREBY AGREE NOT TO ELECT A TRIAL BY JURY OF ANY ISSUE
TRIABLE OF RIGHT BY JURY, AND WAIVE ANY RIGHT TO TRIAL BY JURY FULLY TO THE
EXTENT THAT ANY SUCH RIGHT SHALL NOW OR HEREAFTER EXIST WITH REGARD TO THIS
SECURITY INSTRUMENT, THE NOTE OR THE OTHER LOAN DOCUMENTS, OR ANY CLAIM,
COUNTERCLAIM OR OTHER ACTION ARISING IN CONNECTION THEREWITH INCLUDING, BUT NOT
LIMITED TO THOSE RELATING TO (A) ALLEGATIONS THAT A PARTNERSHIP EXISTS BETWEEN
LENDER AND BORROWER; (B) USURY OR PENALTIES OR DAMAGES THEREFOR; (C) ALLEGATIONS
OF UNCONSCIONABLE ACTS, DECEPTIVE TRADE PRACTICE, LACK OF GOOD FAITH OR FAIR
DEALING, LACK OF COMMERCIAL REASONABLENESS, OR SPECIAL RELATIONSHIPS (SUCH AS
FIDUCIARY, TRUST OR CONFIDENTIAL RELATIONSHIP); (D) ALLEGATIONS OF DOMINION,
CONTROL, ALTER EGO, INSTRUMENTALITY, FRAUD, REAL ESTATE FRAUD,
MISREPRESENTATION, DURESS, COERCION, UNDUE INFLUENCE, INTERFERENCE OR
NEGLIGENCE; (E) ALLEGATIONS OF TORTIOUS INTERFERENCE WITH PRESENT OR PROSPECTIVE
BUSINESS RELATIONSHIPS OR OF ANTITRUST; OR (F) SLANDER, LIBEL OR DAMAGE TO
REPUTATION. THIS WAIVER OF RIGHT TO TRIAL BY JURY IS GIVEN KNOWINGLY AND
VOLUNTARILY BY BORROWER AND LENDER, AND IS INTENDED TO ENCOMPASS INDIVIDUALLY
EACH INSTANCE AND EACH ISSUE AS TO WHICH THE RIGHT TO A TRIAL BY JURY WOULD
OTHERWISE ACCRUE. LENDER AND BORROWER ARE EACH HEREBY AUTHORIZED TO FILE A COPY
OF THIS PARAGRAPH IN ANY PROCEEDING AS CONCLUSIVE EVIDENCE OF THIS WAIVER BY
BORROWER AND LENDER.

 

42

--------------------------------------------------------------------------------


 

Section 13.6.                             WAIVER OF AUTOMATIC OR SUPPLEMENTAL
STAY.  In the event of the filing of any voluntary or involuntary petition under
the Bankruptcy Code by or against Borrower (other than an involuntary petition
filed by or joined in by Lender), the Borrower shall not assert, or request any
other party to assert, that the automatic stay under § 362 of the Bankruptcy
Code shall operate or be interpreted to stay, interdict, condition, reduce or
inhibit the ability of Lender to enforce any rights it has by virtue of this
Security Instrument, or any other rights that Lender has, whether now or
hereafter acquired, against any guarantor of the Debt. Further, Borrower shall
not seek a supplemental stay or any other relief, whether injunctive or
otherwise, pursuant to § 105 of the Bankruptcy Code or any other provision
therein to stay, interdict, condition, reduce or inhibit the ability of Lender
to enforce any rights it has by virtue of this Security Instrument against any
guarantor of the Debt. The waivers contained in this paragraph are a material
inducement to Lender’s willingness to enter into this Security Instrument and
Borrower acknowledges and agrees that no grounds exist for equitable relief
which would bar, delay or impede the exercise by Lender of Lender’s rights and
remedies against Borrower or any guarantor of the Debt.

 

ARTICLE 14 - NOTICES

 

Section 14.1.                             NOTICES.  All notices or other written
communications hereunder shall be deemed to have been properly given (i) upon
delivery to the addressee, if delivered in person or by facsimile transmission
with receipt acknowledged, (ii) upon delivery to the addressee, after having
been deposited for overnight delivery courier service, or (iii) upon delivery to
the addressee, after having been deposited in any post office or mail depository
regularly maintained by the U.S. Postal Service and sent by registered or
certified mail, postage prepaid, return receipt requested, as evidenced by the
return receipt that delivery was made or that acceptance of delivery was refused
by the addressee, addressed as follows:

 

If to Borrower:

RKB Pender LLC

 

c/o Republic Properties Corporation

 

1280 Maryland Avenue, S.W., Suite 280

 

Washington, D.C. 20024

 

Attention: President

 

Facsimile No.: (202) 863-4049

 

 

With a copy to:

Arent Fox Kintner Plotkin & Kahn PLLC

 

1050 Connecticut Avenue, N.W.

 

Washington, D.C. 20036-5339

 

Attention: Joseph M. Fries, Esq.

 

Facsimile No.: (202) 857-6395

 

43

--------------------------------------------------------------------------------


 

If to Lender:

JPMorgan Chase Bank

 

c/o J.P. Morgan Mortgage Capital, Inc.

 

400 Perimeter Center Terrace

 

Suite 575

 

Atlanta, Georgia 30346

 

Attention: L. Edward Register, Jr.

 

Facsimile No.: (770) 351-8398

 

 

With a copy to:

Dechert

 

30 Rockefeller Plaza

 

New York, New York 10112-2200

 

Attention: Paul A. Keenan, Esq.

 

Facsimile No.: (212) 698-3599

 

or addressed as such party may from time to time designate by written notice to
the other parties. For purposes of this subsection, the term “Business Day”
shall mean a day on which commercial banks are not authorized or required by law
to close in New York, New York.

 

Any party by notice to the other parties may designate additional or different
addresses for subsequent notices or communications.

 

ARTICLE 15 - APPLICABLE LAW

 

Section 15.1.                             GOVERNING LAW: JURISDICTION.  This
Security Instrument shall be governed by and construed in accordance with
applicable federal law and the laws of the state where the Property is located,
without reference or giving effect to any choice of law doctrine. Borrower
hereby irrevocably submits to the jurisdiction of any court of competent
jurisdiction located in the state in which the Property is located in connection
with any proceeding arising out of or relating to this Security Instrument.

 

Section 15.2.                            USURY LAWS.  This Security Instrument
and the Note are subject to the express condition that at no time shall Borrower
be obligated or required to pay interest on the Debt at a rate which could
subject the holder of the Note to either civil or criminal liability as a result
of being in excess of the maximum interest rate which Borrower is permitted by
applicable law to contract or agree to pay. If by the terms of this Security
Instrument or the Note, Borrower is at any time required or obligated to pay
interest on the Debt at a rate in excess of such maximum rate, the rate of
interest under the Security Instrument and the Note shall be deemed to be
immediately reduced to such maximum rate and the interest payable shall be
computed at such maximum rate and all prior interest payments in excess of such
maximum rate shall be applied and shall be deemed to have been payments in
reduction of the principal balance of the Note. All sums paid or agreed to be
paid to Lender for the use, forbearance, or detention of the Debt shall, to the
extent permitted by applicable law, be amortized, prorated, allocated, and
spread throughout the full stated term of the Note until payment in full so that
the rate or amount of interest on account of the Debt does not exceed the
maximum lawful rate of interest from time to time in effect and applicable to
the Debt for so long as the Debt is outstanding.

 

44

--------------------------------------------------------------------------------


 

Section 15.3.                             PROVISIONS SUBJECT TO APPLICABLE LAW.
 All rights, powers and remedies provided in this Security Instrument may be
exercised only to the extent that the exercise thereof does not violate any
applicable provisions of law and are intended to be limited to the extent
necessary so that they will not render this Security Instrument invalid,
unenforceable or not entitled to be recorded, registered or filed under the
provisions of any applicable law. If any term of this Security Instrument or any
application thereof shall be invalid or unenforceable, the remainder of this
Security Instrument and any other application of the term shall not be affected
thereby.

 

ARTICLE 16 - SECONDARY MARKET

 

Section 16.1.                            TRANSFER OF LOAN.  Lender may, at any
time, sell, transfer or assign the Note, this Security Instrument and the Other
Loan Documents, and any or all servicing rights with respect thereto, or grant
participations therein or issue mortgage pass-through certificates or other
securities evidencing a beneficial interest in a rated or unrated public
offering or private placement (the “Securities”). Lender may forward to each
purchaser, transferee, assignee, servicer, participant, investor in such
Securities or any Rating Agency rating such Securities (collectively, the
“Investor”) and each prospective Investor, all documents and information which
Lender now has or may hereafter acquire relating to the Debt and to Borrower,
any Guarantor, any Indemnitor and the Property, whether furnished by Borrower,
any Guarantor, any Indemnitor or otherwise, as Lender determines necessary or
desirable. The term “Rating Agency” shall mean each statistical rating agency
that has assigned a rating to the Securities.

 

ARTICLE 17 - COSTS

 

Section 17.1.                             PERFORMANCE AT BORROWER’S EXPENSE.
 Borrower acknowledges and confirms that Lender shall impose certain
administrative processing and/or commitment fees in connection with (a) the
extension, renewal, modification, amendment and termination (excluding the
scheduled maturity of the Note) of its loans, (b) the release or substitution of
collateral therefor, or (c) obtaining certain consents, waivers and approvals
with respect to the Property (the occurrence of any of the above shall be called
an “Event”). Borrower hereby acknowledges and agrees to pay, immediately, upon
demand, all such fees (as the same may be increased or decreased from time to
time), and any additional fees of a similar type or nature which may be imposed
by Lender from time to time, upon the occurrence of any Event.

 

Section 17.2.                             ATTORNEY’S FEES FOR ENFORCEMENT.
 (a) Borrower shall pay all legal fees incurred by Lender in connection with
(i) the preparation of the Note, this Security Instrument and the Other Loan
Documents and (ii) the items set forth in Section 17.1 above, and (b) Borrower
shall pay to Lender on demand any and all expenses, including legal expenses and
attorneys’ fees, incurred or paid by Lender in protecting its interest in the
Property or Personal Property and/or collecting any amount payable or in
enforcing its rights hereunder with respect to the Property or Personal
Property, whether or not any legal proceeding is commenced hereunder or
thereunder and whether or not any default or Event of Default shall have
occurred and is continuing, together with interest thereon at the Default Rate
from the date of payment or incurring by Lender until paid by Borrower.

 

45

--------------------------------------------------------------------------------


 

ARTICLE 18 - DEFINITIONS

 

Section 18.1.                             GENERAL DEFINITIONS.  Unless the
context clearly indicates a contrary intent or unless otherwise specifically
provided herein, words used in this Security Instrument may be used
interchangeably in singular or plural form and the word “Borrower” shall mean
“each Borrower and any subsequent owner or owners of the Property or any part
thereof or any interest therein,” the word “Lender” shall mean “Lender and any
subsequent holder of the Note,” the word “Note” shall mean “the Note and any
other evidence of indebtedness secured by this Security Instrument,” the word
“person”shall include an individual, corporation, partnership, trust,
unincorporated association, government, governmental authority, and any other
entity, the word “Property” shall include any portion of the Property and any
interest therein, and the phrases “attorneys’ fees,” “legal fees” and “counsel
fees” shall include any and all attorneys’, paralegal and law clerk fees and
disbursements, including, but not limited to, fees and disbursements at the
pre-trial, trial and appellate levels incurred or paid by Lender in protecting
its interest in the Property, the Leases and the Rents and enforcing its rights
hereunder.

 

ARTICLE 19 - MISCELLANEOUS PROVISIONS

 

Section 19.1.                             NO ORAL CHANGE.  This Security
Instrument, the Note, and the Other Loan Documents and any provisions hereof or
thereof, may not be modified, amended, waived, extended, changed, discharged or
terminated orally or by any act or failure to act on the part of Borrower or
Lender, but only by an agreement in writing signed by the party against whom
enforcement of any modification, amendment, waiver, extension, change, discharge
or termination is sought.

 

Section 19.2.                             LIABILITY.  If Borrower consists of
more than one person, the obligations and liabilities of each such person
hereunder shall be joint and several. This Security Instrument shall be binding
upon and inure to the benefit of Borrower and Lender and their respective
successors and assigns forever.

 

Section 19.3.                             INAPPLICABLE PROVISIONS.  If any term,
covenant or condition of the Note or this Security Instrument is held to be
invalid, illegal or unenforceable in any respect, the Note and this Security
Instrument shall be construed without such provision.

 

Section 19.4.                             HEADINGS, ETC.  The headings and
captions of various Sections of this Security Instrument are for convenience of
reference only and are not to be construed as defining or limiting, in any way,
the scope or intent of the provisions hereof.

 

Section 19.5.                             DUPLICATE ORIGINALS; COUNTERPARTS.
 This Security Instrument may be executed in any number of duplicate originals
and each duplicate original shall be deemed to be an original. This Security
Instrument may be executed in several counterparts, each of which counterparts
shall be deemed an original instrument and all of which together shall
constitute a single Security Instrument. The failure of any party hereto to
execute this Security Instrument, or any counterpart hereof, shall not relieve
the other signatories from their obligations hereunder.

 

46

--------------------------------------------------------------------------------


 

Section 19.6.                             NUMBER AND GENDER.  Whenever the
context may require, any pronouns used herein shall include the corresponding
masculine, feminine or neuter forms, and the singular form of nouns and pronouns
shall include the plural and vice versa.

 

Section 19.7.                             SUBROGATION.  If any or all of the
proceeds of the Note have been used to extinguish, extend or renew any
indebtedness heretofore existing against the Property, then, to the extent of
the funds so used, Lender shall be subrogated to all of the rights, claims,
liens, titles, and interests existing against the Property heretofore held by,
or in favor of, the holder of such indebtedness and such former rights, claims,
liens, titles, and interests, if any, are not waived but rather are continued in
full force and effect in favor of Lender and are merged with the lien and
security interest created herein as cumulative security for the repayment of the
Debt, the performance and discharge of Borrower’s obligations hereunder, under
the Note and the Other Loan Documents and the performance and discharge of the
Other Obligations.

 

Section 19.8.                             ENTIRE AGREEMENT.  The Note, this
Security Instrument and the Other Loan Documents constitute the entire
understanding and agreement between Borrower and Lender with respect to the
transactions arising in connection with the Debt and supersede all prior written
or oral understandings and agreements between Borrower and Lender with respect
thereto. Borrower hereby acknowledges that, except as incorporated in writing in
the Note, this Security Instrument and the Other Loan Documents, there are not,
and were not, and no persons are or were authorized by Lender to make, any
representations, understandings, stipulations, agreements or promises, oral or
written, with respect to the transaction which is the subject of the Note, this
Security Instrument and the Other Loan Documents.

 

ARTICLE 20 - TRUSTEE

 

Trustee may resign by the giving of notice of such resignation in writing or
verbally to Lender. If Trustee shall die, resign, or become disqualified from
acting in the execution of this trust, or if, for any reason, Lender shall
prefer to appoint a substitute trustee or multiple substitute trustees, or
successive substitute trustees or successive multiple substitute trustees, to
act instead of the aforenamed Trustee, Lender shall have full power to appoint a
substitute trustee (or, if preferred, multiple substitute trustees) in
succession who shall succeed (and if multiple substitute trustees are appointed,
each of such multiple substitute trustees shall succeed) to all the estates,
rights, powers, and duties of the aforenamed Trustee. Such appointment may be
executed by any authorized agent of Lender, and if such Lender be a corporation
and such appointment be executed in its behalf by any officer of such
corporation, such appointment shall be conclusively presumed to be executed with
authority and shall be valid and sufficient without proof of any action by the
board of directors or any superior officer of the corporation. Borrower hereby
ratifies and confirms any and all acts which the aforenamed Trustee, or his
successor or successors in this trust, shall do lawfully by virtue hereof. If
multiple substitute Trustees are appointed, each of such multiple substitute
Trustees shall be empowered and authorized to act alone without the necessity of
the joinder of the other multiple substitute trustees, whenever any action or
undertaking of such substitute trustees is requested or required under or
pursuant to this Security Instrument or applicable law. Any substitute Trustee
appointed pursuant to any of the provisions hereof shall, without any further
act, deed, or conveyance, become vested with all the estates, properties,
rights, powers, and trusts of its or his predecessor in the rights hereunder
with like effect as if originally named as Trustee herein; but nevertheless,
upon the written request of

 

47

--------------------------------------------------------------------------------


 

Lender or of the substitute Trustee, the Trustee ceasing to act shall execute
and deliver any instrument transferring to such substitute Trustee, upon the
trusts herein expressed, all the estates, properties, rights, powers, and trusts
of the Trustee so ceasing to act, and shall duly assign, transfer and deliver
any of the property and moneys held by such Trustee to the substitute Trustee so
appointed in the Trustee’s place. No fees or expenses shall be payable to
Trustee, except in connection with a foreclosure of the Property or any part
thereof or in connection with the release of the Property following payment in
full of the Debt.

 

ARTICLE 21 - SPECIAL STATE OF VIRGINIA PROVISIONS

 

Section 21.1.                             PRINCIPLES OF CONSTRUCTION.  In the
event of any inconsistencies between the terms and provisions of this Security
Instrument and Article 21 of this Security Instrument, the terms and provisions
of Article 21 shall govern and control.

 

Section 21.2.                             NOTICES.  All notices and
communications delivered pursuant any provision of this Security Instrument
concerning an Event of Default shall be effective in accordance with the
provisions of said provisions, provided, that service of a notice as permitted
by §1-15.1 of the Virginia Code, as amended, shall be considered complete when
the requirements of that statute are met.

 

Section 21.3.                             FINANCING STATEMENT.  This Security
Instrument shall also be effective as a financing statement covering minerals or
the like (including oil and gas) and accounts subject to Section 8.9-103 of the
Commonwealth of Virginia Uniform Commercial Code, as amended, and similar
provisions (if any) of the Uniform Commercial Code as enacted in any other state
where the Property is situated which will be financed at the wellhead or
minehead of the wells or mines located on the Property and is to be filed for
record in the real estate records of each county where any part of the Property
is situated. This Security Instrument shall also be effective as a financing
statement covering any other property and may be filed in any other appropriate
filing or recording office.

 

Section 21.4.                             ACCELERATION UPON TRANSFER.  If any
sale, conveyance, alienation, mortgage, encumbrance, pledge or transfer, other
than a transfer permitted under Article 8 of this Security Instrument or other
relevant terms of the Loan Documents occurs without Lender’s consent, then at
Lender’s sole option, Lender may, by written notice to Borrower, declare the
Debt immediately due and payable. Without limiting the generality of the
foregoing, the following provision is set forth herein in order to comply with
the requirements of §6.1-330.88 of the Code of Virginia, if such requirements
are applicable to the property: NOTICE - THE OBLIGATIONS SECURED HEREBY ARE
SUBJECT TO CALL IN FULL OR THE TERMS THEREOF BEING MODIFIED IN THE EVENT OF SALE
OR CONVEYANCE OF THE PROPERTY CONVEYED OTHER THAN A SALE OR CONVEYANCE PERMITTED
UNDER ARTICLE 8 OF THIS SECURITY INSTRUMENT OR OTHER RELEVANT TERMS OF THE LOAN
DOCUMENTS.

 

Section 21.5.                             RELEASE.  If and when Borrower has
paid all of the Debt, as the same become due and payable, and all of the
covenants, warranties, undertakings and agreements of Borrower in this Security
Instrument are kept and performed, and all obligations, if any, of Lender for
future advances have been terminated, then, and in that event only, all rights
under

 

48

--------------------------------------------------------------------------------


 

this Security Instrument and the other Loan Documents shall terminate (except to
the extent expressly provided herein with respect to indemnifications,
representations and warranties and other rights which are to continue following
the release hereof), and the Trustee, upon request by Lender, will provide a
release of this Security Instrument to Borrower. Borrower shall be responsible
for the recordation of such release and payment of any recording costs
associated therewith.

 

Section 21.6.                             RIGHTS AND REMEDIES OF TRUSTEE.

 

Upon the occurrence and during the continuance of an Event of Default by
Borrower:

 

(i)                                     Trustee may take possession of and sell
the Property, or any part thereof requested by Lender to be sold, and in
connection therewith Borrower hereby authorizes and empowers Trustee to take
possession of and sell (or in case of the default of any purchaser to resell)
the Property, or any part thereof, all in accordance with the laws or rules of
court of the Commonwealth of Virginia relating to deeds of trust, including any
amendments thereof, or additions thereto, which do not materially change or
impair the remedy. In connection with any foreclosure, Lender and/or Trustee may
(A) procure such title reports, surveys, tax histories and appraisals as they
deem reasonably necessary, and (B) make such commercially reasonable repairs and
additions to the Property as they deem reasonably necessary, all of which shall
constitute “Expenses” (hereinafter defined). In the case of any sale under this
Security Instrument, by virtue of judicial proceedings or otherwise, the
Property may be sold as an entirety or in parcels, by one sale or by several
sales, and any fixtures or collateral encumbered by this Security Instrument may
be sold at the same sale as the Property or in one or more sales, as may be
deemed by Trustee to be appropriate and without regard to any right of Borrower
or any other person to the marshalling of assets, for cash, on credit or for
other property, for immediate or future delivery, and for such price or prices
and on such terms having first given such notice prior to the sale of such time,
place and terms by publication in at least one newspaper published or having
general circulation in the city or county in which the Property is located or at
such time or times as may be required by the laws of the Commonwealth of
Virginia or rule of court of the Commonwealth of Virginia, and such other times
and by such other methods, if any, as Trustee, in its sole discretion, shall
deem advantageous and proper. “Expenses” means all reasonable out-of-pocket
costs and expenses of any nature whatsoever incurred at any time and from time
to time (whether before or after an Event of Default) by Lender or Trustee in
exercising or enforcing any rights, powers and remedies provided in this
Security Instrument or any of the other Loan Documents, including, without
limitation, reasonable attorneys’ fees, court costs, receiver’s fees, management
fees and reasonable out-of-pocket costs incurred in the repair, maintenance and
operation of, or taking possession of, or selling, the Property.

 

(ii)                                  Any sale hereunder may be made at public
auction, at such time or times, at such place or places, and upon such terms and
conditions and after such previous public notice as Trustee shall deem
appropriate and advantageous and as

 

49

--------------------------------------------------------------------------------


 

required by the laws of the Commonwealth of Virginia. The parties hereto agree
that the advertisement required is as follows: (A) if the advertisement is
inserted on a weekly basis, publication once a week for two (2) weeks shall be
sufficient; and (B) if the advertisement is inserted on a daily basis,
publication once a day for three (3) days, which may be consecutive days, shall
be sufficient.

 

(iii)                               Upon the terms of such sale being complied
with, Trustee shall convey to, and at the cost of, the purchaser or purchasers
the interest of Borrower in the Property so sold, free and discharged of and
from all estate, title or interest therein of Borrower, at law or in equity,
such purchaser or purchasers being hereby discharged from all liability to see
to the application of the purchase money.

 

(iv)                              Lender and any affiliate thereof may be a
purchaser of the Property or of any part thereof or of any interest therein at
any public sale thereof, whether pursuant to foreclosure or power of sale or
otherwise hereunder, without thereby forfeiting its right to collect any
deficiency from Borrower (subject, however, to the provisions of Section 10 of
the Note); and Lender may apply upon the purchase price the Debt secured hereby
owing to Lender. Lender, upon any such purchase, shall acquire good title to the
properties so purchased, free of the lien of this Security Instrument and free
of all rights of redemption in Borrower and free of all liens and encumbrances
subordinate to this Security Instrument.

 

Section 21.7.                             STATUTORY CONDITIONS.  This Security
Instrument is made under and pursuant to the provisions of the Code of Virginia,
Sections 26-49, 55-58.1, 55-59, 55-59.1 through 55-59.4 and 55-60, as amended,
and shall be construed to impose and confer upon the parties hereto and Lender
all the rights, duties, and obligations prescribed by said Sections 26-49,
55-58.1, 55-59, 55-59.1 through 55-59.4 and 55-60, as amended, except as herein
otherwise restricted, expanded or changed, to the extent said Sections may be so
restricted, expanded or changed under law, including without limitation the
following rights, duties and obligations described in short form:

 

(i)                                     All exemptions are hereby waived.

 

(ii)                                  Subject to call on Event of Default which
is continuing.

 

(iii)                               Renewal, extension, or reinstatement
permitted.

 

(iv)                              Substitution of trustees collectively or of
any of them individually by the Lender is permitted for any reason whatsoever,
and any number of times without exhaustion of the right to do so.

 

(v)                                 Advertisement required, once a week for two
successive weeks or once a day for three consecutive days, in any newspaper of
general circulation in the County or City in which the property is situate.

 

(vi)                              Any Trustee may act.

 

50

--------------------------------------------------------------------------------


 

(vii)                           The Trustee may require a deposit in the amount
of two percent (2%) of the unpaid principal indebtedness then secured hereby or
Fifty Thousand Dollars ($50,000.00), whichever is greater, to accompany each bid
at foreclosure sale or sale in lieu thereof.

 

Section 21.8.                             APPLICATION OF FORECLOSURE SALE
PROCEEDS.  The proceeds of such sale or sales under this Security Instrument,
whether under the assent to a decree, the power of sale, or by equitable
foreclosure, shall be held by Trustee and applied as follows: FIRST (A) all
Expenses incurred in connection with such sale or in preparing the Property for
such sale and of obtaining possession including, among other things, counsel
fees reasonably incurred shall be allowed and paid out of the proceeds of such
sale or sales, (B) the Trustee’s Commission (hereinafter defined) and expenses
and (C) all taxes, levies, assessments or other charges relating to the Property
which have or in the opinion of Trustee may have, priority over the lien of this
Security Instrument, including the pro rata portion thereof applicable to the
taxable period during which any payment is made pursuant to this subsection;
SECOND, to pay all of the Debt and all interest then due and accrued thereon,
which shall include interest through the date of ratification of the auditor’s
account; THIRD, to pay the amount of any liens of record inferior to this
Security Instrument, together with lawful interest, and lawful claims of third
parties against the proceeds of any sale; and LASTLY, to pay the surplus, if
any, to Borrower or any person entitled thereto unless otherwise required by law
or directed by a court of competent jurisdiction. In the event that the proceeds
of any such sale or sales, together with all other monies at the time held by
Trustee under this Security Instrument, are insufficient to pay the foregoing
costs and expenses, Lender may, at its sole option, advance such sums as Lender
in its sole and absolute discretion shall determine for the purpose of paying
all or any part of such costs and expenses, and all such sums so advanced shall
be (A) a lien against the Property, (B) added to the amount due under the Note
and secured by this Security Instrument, and (C) payable within five (5) days
after demand with interest at the rate of interest applicable to the principal
balance of the Note, from and including the date each such advance is made. In
any event, Borrower shall be liable to Lender for any deficiency if the proceeds
of any such sale or sales are insufficient to pay, in full, all amounts to be
distributed pursuant to the Clauses First through Second above. Borrower shall
pay to Trustee a commission in the amount of $10,000.00 if the Property is
advertised for sale under the provisions of this Security Instrument and is not
sold, and the Borrower shall also pay or reimburse Trustee for all of Trustee’s
reasonable out-of-pocket expenses and disbursements hereunder regardless of
whether the Property is sold (the “Trustee’s Commission”).

 

Section 21.9.                             NOTICE INFORMATION.  As of the date of
this Security Instrument, the name of the holder of the Note is JPMorgan Chase
Bank and the address to which communications may be mailed or delivered to the
noteholder is 270 Park Avenue, New York, New York 10017.

 

[signature page follows]

 

51

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, THIS SECURITY INSTRUMENT has been executed by Borrower the
day and year first above written.

 

 

BORROWER:

 

 

 

RKB PENDER LLC, a Delaware limited liability
company

 

 

 

 

 

By:

/s/ Steven A. Grigg

 

 

Name:

Steven A. Grigg

 

Title:

President

 

--------------------------------------------------------------------------------


 

 

CITY OF WASHINGTON

)

 

 

DISTRICT OF COLUMBIA

)

ss:

 

 

 

On the 17th day of September in the year 2002, before me, the undersigned, a
Notary Public in and for said state, personally appeared Steven A. Grigg
personally known to me or proved to me on the basis of satisfactory evidence to
be the person whose name is subscribed to the within instrument and acknowledged
to me that he executed the same in his capacity, and that by his signature on
the instrument, the person, or the entity upon behalf of which the person acted,
executed the instrument.

 

 

/s/ Melissa T. Jones

 

 

Notary Public

 

 

 

 

Melissa T. Jones, Notary Public

 

Washington, D. C.

 

My Commission Expires January 31, 2005

 

--------------------------------------------------------------------------------


 

Exhibit A

Legal Description

 

All that certain lot or parcel of land situate and lying in Fairfax County,
Virginia, and more particularly described as follows:

 

Beginning at an iron pipe found on the northwesterly right-of-way line of Pender
Drive, said pipe marking the most easterly corner of Parcel “G”, Pender Business
Park (Deed Book 5874, page 1377)

 

thence departing from said Pender Drive and with the northeasterly line of said
Parcel “G”, Pender Business Park

 

N 64 degrees 29’ 30” W, 444.38 feet

 

to an iron pipe found on the easterly line of the property now or formerly of
Fair Center Office Associates, L.L.C. (Deed Book 10772, Page 1492);

 

thence with said easterly line of Fair Center Office Associates, L.L.C. and
continuing with the easterly lines of the properties now or formerly of A and A
Fairfax Ridge Inc. (Deed Book 10069, Page 453), Rinaldi-Vetter Cross Partnership
(Deed Book 5575, Page 669), and National Rifle Association of America (Deed Book
8474, Page 1260)

 

N 08 degrees 06’ 55” E, 691.27 feet to an iron pipe found and

 

N 07 degrees 39’ 43” E, 294.10 feet

 

to an iron pipe found on the southerly right-of-way line of Interstate Route 66;

thence with the said southerly right-of-way line of Interstate Route 66

 

N 77 degrees 02’ 21” E, 444.68 feet

 

to an iron pipe found marking the northwesterly corner of the property now or
formerly of Elman Fairfax Associates LP (Deed Book 11439, page 1241);

 

thence departing from Interstate Route 66 and with the westerly lines of said
Elman Fairfax Associates LP the following three (3) courses;

 

S 10 degrees 36’ 48” E, 455.49 feet to an iron pipe found;

 

S 37 degrees 48’ 15” W, 144.16 feet to an iron pipe found and

 

S 52 degrees 11’ 45” E, 200.75 feet

 

to a spat set in the concrete sidewalk on the aforementioned northwesterly
right-of-way line

 

--------------------------------------------------------------------------------


 

of Pender Drive marking the point of curvature of a nontangent curve to the
left;

 

thence with said northwesterly right-of-way line of Pender Drive the following
three (3) courses:

 

280.08 feet along the arc of said curve having a radius of 785.00 feet and a
chord bearing and chord of S 34 degrees 05’ 49” W, 278.59 feet respectively, to
an iron pipe found;

 

S 23 degrees 52’ 33” W, 259.00 feet to an iron pipe found marking the point of
curvature of a curve to the right and

 

130.65 feet along the arc of said curve having a radius of 815.00 feet and a
chord bearing and chord of S 28 degrees 28’ 06” W, 130.51 feet respectively,

 

to the point of beginning.

 

Containing 600,391 square feet or 13.78308 acres of land, more or less.

 

Tax Map Nos.:

047-3-01-0058-A

047-3-01-0058-B

 

 

AND BEING the same property conveyed to RKB Pender LLC, a Delaware limited
liability company, by Deed from Render Office, L.L.C., a Delaware limited
liability company, recorded immediately prior hereto in the Land Records of
Fairfax County, Virginia.

 

--------------------------------------------------------------------------------

 